 



Exhibit 10.69
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
TO THE
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership

         
ARTICLE I DEFINITIONS
    2  
ARTICLE II FORMATION AND AGREEMENT OF LIMITED PARTNERSHIP
    2  
SECTION 2.1 Partnership Formation; Effective Date
    2  
SECTION 2.2 Name of Partnership
    2  
SECTION 2.3 Purposes and Investment Objectives
    2  
SECTION 2.4 Registered Agent and Office; Principal Place of Business
    3  
SECTION 2.5 Commencement and Term
    3  
ARTICLE III PARTNERS AND CAPITAL CONTRIBUTIONS
    3  
SECTION 3.1 Capital Contributions of Partners
    3  
SECTION 3.2 Liability of Partners-For Capital
    4  
SECTION 3.3 Maintenance of Capital Accounts; Withdrawals of Capital; Withdrawals
from the Partnership
    4  
SECTION 3.4 Interest on Capital Contributions or Capital Accounts
    5  
SECTION 3.5 Additional Funding
    5  
SECTION 3.6 Enforcement of Commitments
    6  
SECTION 3.7 Tax Treatment of Conversion
    6  
ARTICLE IV NAMES AND ADDRESSES OF PARTNERS
    7  
ARTICLE V MANAGEMENT OF THE PARTNERSHIP
    7  
SECTION 5.1 General Authority and Powers of the General Partner
    7  
SECTION 5.2 Restrictions on Authority of the General Partner
    10  
SECTION 5.3 Duties of the General Partner
    10  
SECTION 5.4 Delegation by the General Partner
    11  
SECTION 5.5 Right to Rely Upon the Authority of the General Partner
    11  
SECTION 5.6 Partnership Expenses
    11  
SECTION 5.7 No Management by Limited Partners
    13  
SECTION 5.8 Consent by Limited Partners to Exercise of Certain Rights and Powers
by the General Partner
    14  
SECTION 5.9 Other Business of Partners
    14  
SECTION 5.10 General Partner’s Standard of Care
    15  
SECTION 5.11 Limitation of Liability
    15  
SECTION 5.12 Indemnification of the General Partner
    16  
SECTION 5.13 Election and Replacement of Investor Representatives; Appointment
of Hospital Representative
    16  
SECTION 5.14 Role of and Decisions by Investor Representatives
    16  
SECTION 5.15 Purchase of Goods and Services from the General Partner
    17  
SECTION 5.16 Decisions by the General Partner
    17  
ARTICLE VI DISTRIBUTIONS AND ALLOCATIONS
    17  
SECTION 6.3 Losses
    19  
SECTION 6.4 Code Section 704(c) Tax Allocations
    19  
SECTION 6.5 Miscellaneous
    20  
ARTICLE VII DISSOLUTION, WINDING UP AND LIQUIDATING DISTRIBUTIONS
    21  
SECTION 7.1 No Termination by Certain Acts of Partner
    21  
SECTION 7.2 Dissolution
    21  

i



--------------------------------------------------------------------------------



 



         
SECTION 7.3 Dissolution and Final Liquidation
    21  
SECTION 7.4 Termination
    23  
SECTION 7.5 Payment in Cash
    23  
SECTION 7.6 Goodwill and Trade Name
    23  
SECTION 7.7 Termination of Noncompetition Covenants
    23  
ARTICLE VIII REMOVAL OR WITHDRAWAL OF GENERAL PARTNER AND PARTNERS AND TRANSFER
OF PARTNERS’ PARTNERSHIP AND/OR ECONOMIC INTERESTS
    23  
SECTION 8.1 General Partner-Transfers
    23  
SECTION 8.2 Partners’ Right to Continue When Partnership has no General Partner
    24  
SECTION 8.3 Relationship with Substitute General Partner
    24  
SECTION 8.4 Investor Limited Partners-Restriction on Transfer
    24  
SECTION 8.5 Hospital Limited Partne- Restriction on Transfer
    25  
SECTION 8.6 Condition Precedent to Transfer of Economic Interest and/or
Partnership Interest
    27  
SECTION 8.7 Substitute Partner Conditions to Fulfill
    27  
SECTION 8.8 Allocations Between Transferor and Transferee
    27  
SECTION 8.9 Rights, Liabilities of, and Restrictions on Assignee
    28  
SECTION 8.10 Death of a Partner
    28  
SECTION 8.11 Repurchase of Interests in Certain Event
    29  
SECTION 8.12 Permissible Transfers by Limited Partners
    29  
SECTION 8.13 Sale of Partnership
    29  
ARTICLE IX RECORDS, ACCOUNTINGS AND REPORTS
    29  
SECTION 9.1 Books of Account
    29  
SECTION 9.2 Access to Records
    30  
SECTION 9.3 Bank Accounts and Investment of Funds
    30  
SECTION 9.4 Fiscal Year
    30  
SECTION 9.5 Accounting Reports
    31  
SECTION 9.6 Tax Returns
    31  
ARTICLE X MEETINGS AND VOTING RIGHTS OF PARTNERS
    31  
SECTION 10.1 Meetings
    31  
SECTION 10.2 Voting Rights of Partners
    32  
ARTICLE XI AMENDMENTS
    32  
SECTION 11.1 Authority to Amend by General Partner
    32  
SECTION 11.2 Restrictions on General Partner’s Amendments: Amendments by Limited
Partners
    33  
SECTION 11.3 Amendments to Certificate
    33  
ARTICLE XII MISCELLANEOUS
    34  
SECTION 12.1 Revocable Limited Power of Attorney
    34  
SECTION 12.2 Waiver of Provisions
    34  
SECTION 12.3 Interpretation and Construction
    34  
SECTION 12.4 Governing Law
    34  
SECTION 12.5 Partial Invalidity
    34  
SECTION 12.6 Binding on Successors
    34  
SECTION 12.7 Notices and Delivery
    34  
SECTION 12.8 Counterpart Execution; Facsimile Execution
    35  
SECTION 12.9 Statutory Provisions
    35  
SECTION 12.10 Waiver of Partition
    35  
SECTION 12.11 Change In Law
    35  
SECTION 12.12 Investment Representations of the Partners
    36  
SECTION 12.13 Authorization and Release of Investor Representatives
    37  
SECTION 12.14 Referrals to Hospital and Ownership of Shares of Common Stock of
MedCath Holdings, Inc. and/or MedCath Incorporated
    37  

ii



--------------------------------------------------------------------------------



 



         
SECTION 12.15 Acknowledgments Regarding Legal Representation
    37  
SECTION 12.16 Exhibits
    37  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership
     THESE SECURITIES ARE BEING ISSUED PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND THE TEXAS SECURITIES ACT IN
RELIANCE UPON THE REPRESENTATION OF EACH PURCHASER OF THE SECURITIES THAT THE
SAME ARE BEING ACQUIRED FOR INVESTMENT PURPOSES. THESE SECURITIES MAY
ACCORDINGLY NOT BE RESOLD OR OTHERWISE TRANSFERRED OR CONVEYED IN THE ABSENCE OF
REGISTRATION OF THE SAME PURSUANT TO THE APPLICABLE SECURITIES LAWS UNLESS AN
OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP IS FIRST OBTAINED THAT SUCH
REGISTRATION IS NOT THEN NECESSARY. ANY TRANSFER CONTRARY HERETO SHALL BE VOID.
     THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of Harlingen
Medical Center, Limited Partnership, a North Carolina Limited Partnership is
made and entered into on the                      day of July, 2007 (the
“Effective Date”) by and among the Persons whose names, addresses and taxpayer
identification numbers are listed on the Information Exhibit.
RECITALS
     A. The Partnership was formed in accordance with the original Limited
Partnership Agreement of the Partnership by and among the General Partner and
the original Investor Limited Partners (as amended by an Amendment to Limited
Partnership Agreement dated July 3, 2001 and a Second Amendment to Limited
Partnership Agreement dated September 26, 2001, the “Original Limited
Partnership Agreement”);
     B. The Partnership owns and operates a general acute care hospital which is
located in Harlingen, Texas and provides medical care and surgery services
agreed upon by the General Partner and the Investor Representatives;
     C. It is intended that the hospital will continue to be a low-cost, high
quality provider of medical services within the Harlingen, Texas area in a
manner which is consistent with the national health care policy of lowering the
costs of health care;
     D. In lieu of the procedures set forth in that certain Convertible Note
Purchase Agreement (the “Convertible Note Purchase Agreement”) dated
December 27, 2005 by and between the Partnership and the Hospital Limited
Partner, the Hospital Limited Partner has agreed to convert certain loans made
to the Partnership (the “Convertible Loans”) into the percentage Partnership
Interest reflected on the Information Exhibit for the Hospital Limited Partner
and to be admitted as a Limited Partner of the Partnership;
     E. The Capital Contributions, Convertible Loans and involvement of the
Limited Partners are necessary to enable the Partnership to achieve its
objectives; and
     F. The Partners desire to amend and restate the Original Limited
Partnership Agreement to reflect the new percentage Partnership Interests set
forth on the Information Exhibit, to reflect the

 



--------------------------------------------------------------------------------



 



assignment of the general partner interest to a new General Partner, and to set
forth the respective rights and obligations of the parties hereto.
     NOW THEREFORE, in consideration of the foregoing, the parties hereby amend
in its entirety and restate the Original Limited Partnership Agreement to read
as follows:
ARTICLE I
DEFINITIONS
     Unless otherwise indicated, capitalized words and phrases in this Limited
Partnership Agreement shall have the meanings set forth in the attached Glossary
of Terms.
ARTICLE II
FORMATION AND AGREEMENT OF LIMITED PARTNERSHIP
     SECTION 2.1 Partnership Formation; Effective Date.
     The Partnership was formed on June 1, 1999 upon the filing of the
Certificate of Limited Partnership with the Secretary of State of North Carolina
in accordance with the provisions of the Act. The General Partner shall execute
or cause to be executed all other such certificates or documents, and shall do
or cause to be done all such filing, recording, or other acts, as may be
necessary or appropriate from time to time to comply with the requirements of
law for the continuation and/or operation of a limited partnership in the State
of North Carolina, and other documents to reflect the admission of additional
Partners to the Partnership. Any costs incurred by the General Partner in
connection with the foregoing shall be reimbursed promptly upon the completion
of such action. This Agreement shall be effective as of the date set forth in
the introductory paragraph hereof.
     SECTION 2.2 Name of Partnership.
     The name of the Partnership is Harlingen Medical Center, Limited
Partnership.
     SECTION 2.3 Purposes and Investment Objectives.
     The principal purposes of the Partnership are as follows:
     (a) To develop, own and operate the Hospital and related facilities and
provide related services, including, but not limited to, the following:
     (i) Services and facilities to meet all requirements of the State of Texas,
Medicare, JCAHO and other credentialing or licensing bodies or agencies in order
to have the Hospital licensed as a general acute care hospital and to perform
medical and surgical services and to be eligible to obtain appropriate
reimbursements therefore;
     (ii) All appropriate support services and systems; and
     (iii) Appropriate Equipment and services with respect to the facilities
described above and as otherwise reasonably necessary or appropriate.

2



--------------------------------------------------------------------------------



 



     (b) Any other purpose reasonably related to (a) above.
     SECTION 2.4 Registered Agent and Office; Principal Place of Business.
     The registered agent and office of the Partnership shall be as indicated in
the Certificate of Limited Partnership, as amended from time to time. The
principal place of business of the Partnership shall be at such location in
Harlingen, Texas as selected by the General Partner from time to time. The
General Partner shall promptly notify the Partners of any changes in the
Partnership’s registered agent, registered office, or principal place of
business.
     SECTION 2.5 Commencement and Term.
     The Partnership commenced on the filing of the Certificate of Limited
Partnership in the Office of the Secretary of State of North Carolina, as
required by Section 2.1 hereof, and shall continue until December 31, 2060,
unless sooner terminated or dissolved as provided herein; provided, however,
that the termination date may be extended for up to an additional forty (40)
years in five (5) year increments upon the election of the General Partner. In
the event the General Partner does not elect to extend the term hereof, the
Investor Representatives may instead elect to extend the term hereof, subject to
the General Partner’s consent which shall not be unreasonably withheld or
delayed.
ARTICLE III
PARTNERS AND CAPITAL CONTRIBUTIONS
     SECTION 3.1 Capital Contributions of Partners.

  (a)   The initial Capital Contributions of HHM, HPHI and the Investor Limited
Partners equaled the greater of:

      (i) $8,000,000.00; or         (ii) 10% of Project Costs.

  (b)   Such initial Capital Contribution were made as follows:

  (i)   HHM owns a 1% General Partnership Interest in the Partnership and
contributed to the Partnership for its General Partnership Interest at least 1%
of the aggregate amount of such initial Capital Contributions.     (ii)   HPHI
owns a 50% Limited Partnership Interest in the Partnership and contributed to
the Partnership for its Limited Partnership Interest at least 50% of the
aggregate amount of such initial Capital Contributions.     (iii)   The Investor
Limited Partners own in the aggregate up to a 49% Limited Partnership Interest
and contributed to the Partnership for their Limited Partnership Interest an
amount equal in the aggregate to at least 49% of such initial Capital
Contributions.

      The specific amounts of initial Capital Contributions actually made were
finally reflected in the books and records of the Partnership.

3



--------------------------------------------------------------------------------



 



  (c)   As of the date that each original Limited Partner subscribed for a
Partnership Interest, such Limited Partner made an initial Capital Contribution
to the Partnership assuming that total initial Capital Contributions equaled
$8,000,000.00. Once the General Partner finally determined the amount of Project
Costs, if 10% of such Project Costs exceeded $8,000,000.00, then the General
Partner provided written notice to all Partners thereof and informed all
original Partners of any additional Capital Contribution which they were
required to make to the Partnership. Upon such written request, all original
Limited Partners made such additional Capital Contributions to the Partnership
no later than 15 days after the date of such written notice from the General
Partner.     (d)   The Hospital Limited Partner has made a capital contribution
to the Partnership by conversion of a portion of the Convertible Loans as
described on the Information Exhibit, in lieu of the procedures described in the
Convertible Note Purchase Agreement and the Convertible Notes issued in
connection therewith.     (e)   HMC Management has made a capital contribution
to the Partnership by assigning to the Partnership a portion of a loan owed by
HMC Realty, LLC (by assumption and assignment from the Partnership) to MedCath
Finance Co., LLC, an affiliate of HMC Management, as described on the
Information Exhibit. HMC Management has made a further capital contribution to
the Partnership by conversion of the unassigned portion of such loan as
described on the Information Exhibit.     (f)   The Partners may be liable to
the Partnership for amounts distributed to them as a return of capital as
provided by the Act. Partners shall not be required to contribute any additional
capital to the Partnership except as provided in Section 3.5.     (g)   The
Capital Contributions shall also include any additional Capital Contributions
made by the Partners prior to the Effective Date.

     SECTION 3.2 Liability of Partners — For Capital.
     The liability of each Partner for capital shall be limited to the amount of
its agreed Capital Contribution as a Partner as provided in Section 3.1 and
Section 3.5, except that the Partners may be liable to the Partnership for
amounts distributed to them as a return of capital as provided by the Act. The
Partners shall not be required to contribute any additional capital to the
Partnership except as provided in Section 3.5.
     SECTION 3.3 Maintenance of Capital Accounts; Withdrawals of Capital;
Withdrawals from the Partnership.
     An individual Capital Account shall be maintained for each Partner in
accordance with requirements of the Code and the Regulations promulgated
thereunder. No Partner shall be entitled to withdraw or to make demand for
withdrawal of any part of its Capital Account or to receive any distribution
except as provided herein. Except as otherwise provided in this Agreement, each
Partner shall look solely to the assets of the Partnership for the return of its
Capital Contributions and shall have no right or power to demand or receive
property other than cash from the Partnership. No Partner shall have priority
over any other Partner as to the return of its Capital Contributions,
distributions or allocations, except as provided in this Agreement.

4



--------------------------------------------------------------------------------



 



     Except as otherwise provided herein, a Partner may not withdraw from the
Partnership without the written consent of the General Partner and the Majority
Vote of the Investor Limited Partners and in no case shall a Partner have the
right to have its Interest redeemed by the Partnership unless approved by the
General Partner and by the Majority Vote of the Investor Limited Partners.
     SECTION 3.4 Interest on Capital Contributions or Capital Accounts.
     No interest shall be paid to any Partner based solely on its Capital
Contributions or Capital Account. The preceding sentence shall not prevent the
Partnership from earning interest on its bank accounts and investments and
distributing such earnings to the Partner in accordance with Articles VI and
VII.
     SECTION 3.5 Additional Funding.
     If from time to time, the General Partner reasonably determines that funds
in addition to that contemplated by Sections 3.1 and 3.2 are necessary or
appropriate for the development or operation of the Hospital, then:
     (a) First, the General Partner shall use commercially reasonable efforts to
borrow such funds from a bank or other lender on terms and conditions reasonably
acceptable to the General Partner. All loans obtained hereunder shall be subject
to the approval of the Investor Representatives, which approval shall not be
unreasonably withheld or delayed;
     (b) Second, if loans as provided in (a) above are not available, the
General Partner may through written notice require that the Partners contribute
additional capital to the Partnership pro rata according to their respective
Partnership Interests, provided however, the maximum obligation for such
additional Capital Contributions for HMC Management, HPHI and the Investor
Limited Partners shall be limited to an additional amount equal to such
Partners’ initial Capital Contribution pursuant to Section 3.1; provided further
that the Hospital Limited Partner may elect whether or not to contribute its pro
rata portion of such additional capital requirements but shall be diluted in the
manner described in Section 3.5(c) if it elects not to contribute its pro rata
portion of such additional capital requirements.
     (c) Third, if additional funds are thereafter needed by the Partnership,
the General Partner shall request additional Capital Contributions from the
Partners and each Partner may elect whether or not to contribute its pro rata
portion of such additional capital requirements as optional Capital
Contributions. The other Partners may elect to contribute optional Capital
Contributions not contributed by any Partner hereunder. Thereafter, the General
Partner shall reasonably adjust the percentage Partnership Interest of each
Partner (based on the aggregate of all Capital Contributions made by all of the
Partners in accordance with this Agreement) in the event any Partner (including
the Hospital Limited Partner) elected not to make optional Capital Contributions
pursuant to this Section 3.5(c) or in the event the Hospital Limited Partner
elected not to make Capital Contributions pursuant to Section 3.5(b);
     (d) At any stage of the process under this Section 3.5, if additional funds
are needed by the Partnership, the General Partner or one of its Affiliates may,
but shall not be required to, loan all or any portion of such funds to the
Partnership at the Prime Rate plus one percent (1%) per annum which loan shall
be secured by the Partnership’s assets. Interest shall be paid monthly in
arrears and principal shall be repaid according to a schedule to be agreed upon
by the Investor Representatives and the General Partner or its Affiliate; and

5



--------------------------------------------------------------------------------



 



     (e) Finally, if funds are not available in accordance with (a) through
(d) above, then the General Partner may elect to dissolve the Partnership.
     SECTION 3.6 Enforcement of Commitments.
     In the event any Partner (a “Delinquent Partner”) fails to make a mandatory
Capital Contribution as provided in Section 3.1 or Section 3.5 or an optional
Capital Contribution as agreed to by the Partner under Section 3.5 (the
“Commitment”), the General Partner shall give the Delinquent Partner a Notice of
the failure to meet the Commitment. If the Delinquent Partner fails to perform
the Commitment (including any costs associated with the failure to meet the
Commitment and interest on such obligation at the Default Interest Rate) within
ten (10) business days of the giving of Notice, the General Partner may take
such action, including but not limited to enforcing the Commitment in the court
of appropriate jurisdiction in the state in which the principal office of the
Partnership is located or the state of the Delinquent Partner’s address as then
reflected in the Agreement. Each Partner expressly agrees to the jurisdiction of
such courts but only for the enforcement of Commitments. The other Partners may
elect to contribute additional amounts equal to any amount of the Commitment not
contributed by such Delinquent Partner. The contributing Partner shall be
entitled at its election to treat the amounts contributed pursuant to this
Section either as a Capital Contribution or as a loan from the contributing
Partner bearing interest at the Default Rate secured by the Delinquent Partner’s
Interest in the Partnership. If the contributing Partner elects to contribute
such amount as a Capital Contribution, the percentage Partnership Interests of
the Partners shall be adjusted proportionately. Until the contributing Partner
is fully repaid for such loan made as a result of the default by the Delinquent
Partner and only if the contributing Partner agrees to accept repayment of such
amount, the contributing Partner shall be entitled to all distributions to which
the Delinquent Partner would have been entitled had such Commitment been
fulfilled thereby. Notwithstanding the foregoing, no Commitment or other
obligation to make an additional Capital Contribution may be enforced by a
creditor of the Partnership unless the Partner expressly consents to such
enforcement or to the assignment of the obligation to such creditor.
     SECTION 3.7 Tax Treatment of Conversion.
     Notwithstanding any provision herein to the contrary, the conversion, if
any, of the Convertible Loans shall be treated for US federal income tax
purposes in a manner that (i) is consistent with the proposed Regulations
pertaining to noncompensatory partnership options published by the Treasury
Department and IRS in the Federal Register on January 22, 2003 (REG-103580-02),
as amended, or (ii) complies with the requirements of any final Regulations and
associated guidance promulgated by the Treasury Department and IRS regarding the
tax consequences associated with the Partnership’s issuance of noncompensatory
partnership options, including the requirement to make any corrective
allocations contemplated by proposed Regulations Section 1.704-1(b)(2)(iv)(s)
(or the corresponding provision of any final Regulations and associated guidance
by the Treasury Department and IRS regarding the tax consequences pertaining to
noncompensatory partnership options), if and to the extent that any such final
Regulations and associated guidance are applicable to any conversion of the
Convertible Loans; provided, however, that (i) any elections required to be made
by the Partnership or otherwise contemplated in connection with the foregoing
shall be made by the Partnership only with the consent of the Hospital Limited
Partner, which consent shall not be unreasonably withheld, and (ii) the
Partnership and Partners shall use the remedial allocation method provided under
Regulation Section 1.704-3(d) in connection with any corrective allocations
contemplated by proposed Regulations Section 1.704-1(b)(2)(iv)(s) (or the
corresponding provision of any final Regulations and associated guidance by the
Treasury Department and IRS regarding the tax consequences pertaining to
noncompensatory partnership options). The Partners acknowledge and agree that
Agreed Values and Capital Accounts may be adjusted in connection with the
foregoing.

6



--------------------------------------------------------------------------------



 



     SECTION 3.8 Limitation on Hospital Limited Partner’s Contribution Right
     Notwithstanding any provision herein to the contrary, any right herein of
the Hospital Limited Partner’s to make a Capital Contribution shall be limited
to the extent that a Capital Contribution would result in the Hospital Limited
Partner having a percentage Partnership Interest that exceeds forty-nine percent
(49%) at any time during the term of this Agreement.
ARTICLE IV
NAMES AND ADDRESSES OF PARTNERS
     The names and addresses of the Partners are as indicated on the Information
Exhibit, attached hereto and as amended from time to time.
ARTICLE V
MANAGEMENT OF THE PARTNERSHIP
     SECTION 5.1 General Authority and Powers of the General Partner.
     Except as set forth in those provisions of this Agreement that specifically
require the vote, consent, approval or ratification of the Partners, the General
Partner shall have complete authority and exclusive control over the management
of the business and affairs of the Partnership. Subject to the terms and
conditions of this Agreement and except as otherwise provided herein, all
Material Agreements and Material Decisions with respect to the business and
affairs of the Partnership shall be approved or made by the General Partner with
the consent of the Investor Representatives in accordance with Section 5.16
hereof which in all cases shall not be unreasonably withheld or delayed. No
Limited Partner has the actual or apparent authority to cause the Partnership to
become bound in any contract, agreement or obligation, and no Limited Partner
shall take any action purporting to be on behalf of the Partnership. The General
Partner shall not cause the Partnership to become bound to any contract,
agreement or obligation, and the General Partner shall not take any other action
on behalf of the Partnership, unless such matter has received the vote, consent,
approval or ratification if, and as, required pursuant to this Agreement with
respect to such matter or except as provided below with respect to the authority
and actions of the General Partner.
     The day-to-day management of the business and affairs of the Partnership
shall be the responsibility of the General Partner, provided, however, decisions
relating to medical and clinical practice at the Hospital shall be made
exclusively by the qualified medical personnel of the Hospital. Subject in all
cases to the foregoing, the General Partner shall have the right and the power,
if, as, and when it, from time to time, deems necessary or appropriate on behalf
of the Partnership, subject only to the terms and conditions of this Agreement:
     (a) To negotiate and execute on behalf of the Partnership all documents,
instruments and agreements reasonably necessary or appropriate to lease, acquire
and/or construct the Hospital and/or the real property on which the Hospital is
or will be located, and to borrow funds to finance such lease, acquisition
and/or construction (it being acknowledged that the Hospital may be an existing
building or may be a newly constructed building);
     (b) To prepare a budget for the development of the Hospital and thereafter,
annual operating budgets;

7



--------------------------------------------------------------------------------



 



     (c) To acquire the Equipment and enter into loans or other financing
arrangements therefor;
     (d) To handle the negotiation and execution of all other agreements
regarding the purchase of goods or services for the Hospital;
     (e) To establish and maintain procedures for quality assurance, peer review
and granting privileges to physicians with other specialties at the Hospital,
subject to the terms of the Hospital and medical staff bylaws adopted for the
Hospital;
     (f) To expend all or portions of the Partnership’s capital and income in
furtherance of or relating to the Partnership’s business and purposes,
including, but not limited to, payment of all ongoing operational expenses,
payment of commissions, organization expenses, professional fees, rental fees,
and management fees, and to invest in short-term debt obligations (including,
but not limited to, obligations of federal and state governments and their
agencies, commercial paper, and certificates of deposit of commercial banks, or
savings banks or savings and loan associations) such of the Partnership’s funds
as are temporarily not required for the development or operation of the
Partnership and the payment of Partnership obligations; provided, that the
General Partner shall establish cash management guidelines;
     (g) To employ or retain on such terms and for such compensation as the
General Partner may reasonably determine, such persons, firms, or corporations
as the General Partner may deem advisable, including without limitation
qualified medical and other employees necessary or appropriate to operate the
Hospital, attorneys, accountants, financial and technical consultants,
supervisory managing agents, insurance brokers, brokers and loan brokers,
appraisers, architects and engineers, who may also provide such services to the
General Partner, provided that the selection of the senior administrator of the
Hospital shall be a Material Decision;
     (h) To execute leases, deeds, contracts, rental agreements, construction
contracts, sales agreements, and management contracts;
     (i) To exercise all rights, powers, and privileges of the Partnership as
lessee with respect to the Hospital or rights held by the Partnership;
     (j) To consent to the modification, renewal, or extension of any
obligations to the Partnership of any Person or of any agreement to which the
Partnership is a party or of which it is a beneficiary;
     (k) To execute in furtherance of any or all of the purposes of the
Partnership, any deed, lease, deed of trust, security interest, mortgage,
promissory note, bill of sale, assignment, contract, or other instrument
purporting to purchase or convey or encumber in whole or in part the Equipment
or the Hospital or other real or personal property of the Partnership;
     (l) To prepay in whole or in part, refinance, recast, increase, modify, or
extend any security interest, deed of trust, or mortgage affecting the Hospital
and in connection therewith to execute any extensions or renewals thereof on the
Hospital and to grant security interests in any of the Equipment or the
Hospital;
     (m) To adjust, compromise, settle, or refer to arbitration any claim
against or in favor of the Partnership, and to institute, prosecute, and defend
any actions or proceedings relating to the Partnership, its business, and
properties;

8



--------------------------------------------------------------------------------



 



     (n) To acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership and
the General Partner, for the conservation of the Partnership or its assets, or
for any purpose beneficial to the Partnership; however, neither the General
Partner nor its Affiliates shall be compensated for providing insurance
brokerage services relating to obtaining such insurance;
     (o) To prepare or cause to be prepared reports, statements, and other
relevant information for distribution to the Partners, including annual reports;
     (p) To open accounts and deposit and maintain funds in the name of the
Partnership in banks or savings and loan associations; provided, however, that
the Partnership’s funds shall not be commingled with the funds of any other
Person;
     (q) To cause the Partnership to make or revoke any of the elections
referred to in Section 754 of the Internal Revenue Code of 1986 as amended or
any similar provisions enacted in lieu thereof;
     (r) To make all decisions related to generally accepted principles of
accounting to be applied on a consistent basis and federal income tax elections;
     (s) To possess and exercise, subject to the restrictions contained in this
Agreement, any and all of the rights, powers and privileges of a general partner
under the Act;
     (t) To execute, acknowledge, and deliver any and all documents or
instruments in connection with any or all of the foregoing;
     (u) To modify or otherwise improve the Hospital, subject to the
restrictions contained in this Agreement;
     (v) To manage, direct, and guide the operation of the Hospital including
all necessary acts relating thereto, other than medical or clinical matters
which shall be under the direction of the Investor Representatives and other
agreed upon qualified medical personnel;
     (w) To establish minimum insurance requirements for all physicians
practicing at the Hospital;
     (x) To admit as Partners additional investors who have been proposed for
Partner status by the General Partner and approved by the Investor
Representatives, which approval shall be given or withheld in the sole and
absolute discretion of the Investor Representatives;
     (y) To sell assets of the Partnership, subject to the restrictions
contained in this Agreement; and
     (z) To prepare Medical Staff Bylaws (the approval of which shall constitute
a Material Decision) which shall provide that the medical staff of the Hospital
will be open to qualified physicians who meet the Hospital’s credentialing
criteria, it being acknowledged that exclusive contracts may be entered into
upon the approval of the General Partner and the Investor Representatives.

9



--------------------------------------------------------------------------------



 



     SECTION 5.2 Restrictions on Authority of the General Partner.
     The General Partner shall not do any of the following:
     (a) Act in contravention of this Agreement;
     (b) Act in any manner which would make it impossible to carry on the
express business purposes of the Partnership;
     (c) Commingle the Partnership funds with those of any other Person;
     (d) Admit an additional General Partner, except as provided in this
Agreement;
     (e) Admit an additional Partner, except as provided in this Agreement;
     (f) Alter the primary purposes of the Partnership as set forth in
Section 2.3;
     (g) Possess any property or assign the rights of the Partnership in
specific property for other than a Partnership purpose;
     (h) Employ, or permit the employ of, the funds or assets of the Partnership
in any manner except for the exclusive benefit of the Partnership;
     (i) Make any payments of any type, directly or indirectly, to anyone for
the referral of patients to the Hospital in order to use the Hospital or to
provide other services; or
     (j) Sell all or substantially all of the assets of the Partnership or merge
the Partnership with or into any other Entity without (i) the approval of a
Majority Vote of the Investor Limited Partners and (ii) complying with the
requirements of the Right of First Offer set forth on the Information Exhibit
which incorporates the provisions of Article XVI of the Convertible Note
Purchase Agreement, if applicable.
     SECTION 5.3 Duties of the General Partner.
     The General Partner shall do the following:
     (a) Diligently and faithfully devote such of its time to the business of
the Partnership as may be necessary to properly conduct the affairs of the
Partnership and, perform the duties for which it will receive a Management Fee
as provided in Section 5.6(b), or otherwise, however, the General Partner shall
not be required to devote its full time to such duties;
     (b) Use its best efforts to cause the Partnership to comply with such
conditions as may be required from time to time to permit the Partnership to be
classified for federal income tax purposes as a partnership and not as an
association taxable as a corporation;
     (c) File and publish all certificates, statements, or other instruments
required by law for the formation and operation of the Partnership as a limited
partnership in all appropriate jurisdictions;
     (d) Cause the Partnership to obtain and keep in force during the term of
the Partnership fire and extended coverage and public liability and professional
liability insurance with such issuers and in such amounts as the General Partner
shall deem advisable, but in

10



--------------------------------------------------------------------------------



 



amounts not less (and deductible amounts not greater) than those customarily
maintained with respect to the business equipment and property comparable to the
Partnership’s;
     (e) Have a fiduciary duty to conduct the affairs of the Partnership in the
best interests of the Partnership and of the Partners, including the safekeeping
and use of all funds and assets, whether or not in its immediate possession and
control, and it shall not employ or permit others besides the General Partner to
employ such funds or assets in any manner except for the benefit of the
Partnership; and
     (f) Deliver to the Secretary of State of North Carolina for filing an
annual statement in accordance with the Act and make any similar filings
required under Texas law.
     SECTION 5.4 Delegation by the General Partner.
     Subject to restrictions otherwise provided herein, the General Partner may
at any time employ any other Person, including Persons and Entities employed by,
affiliated with, or related to the General Partner to perform services for the
Partnership and its business, and may delegate all or part of their authority or
control to any such other Persons, provided that such employment or delegation
shall not relieve the General Partner of its responsibilities and obligations
under this Agreement or under the laws of the State of North Carolina nor will
it make any such Person a Partner or General Partner of the Partnership.
     SECTION 5.5 Right to Rely Upon the Authority of the General Partner.
     Persons dealing with the Partnership may rely upon the representation of
the General Partner that such General Partner is a general partner of the
Partnership and that such General Partner has the authority to make any
commitment or undertaking on behalf of the Partnership. No Person dealing with
the General Partner shall be required to determine its authority to make any
such commitment or undertaking. In addition, no purchaser from the Partnership
shall be required to determine the sole and exclusive authority of the General
Partner to sign and deliver on behalf of the Partnership any instruments of
transfer with respect thereto or to see to the application or distribution of
revenues or proceeds paid or credited in connection therewith, unless such
purchaser shall have received written notice from the Partnership affecting the
same.
     SECTION 5.6 Partnership Expenses.
     (a) In general, the Partnership’s expenses shall be billed directly to and
paid by the Partnership. The Partnership shall reimburse the General Partner or
its Affiliates for: (i) all Organization Expenses incurred by the General
Partner or its Affiliates in connection with the formation of the Partnership;
(ii) following consultation with the Investor Representatives, the costs to the
General Partner or its Affiliates of goods, services, and materials used for and
by the Partnership; and (iii) all reasonable travel and other out-of-pocket
expenses incurred by the General Partner in the development and management of
the Partnership and its business provided that after the opening of the Hospital
(i.e. the date upon which it receives preliminary Medicare and Medicaid
certification) employees of the General Partner and MedCath Incorporated who are
not employed full-time for the benefit of the Hospital shall not be reimbursed
for their travel and other similar expenses. The parties specifically recognize
that the General Partner and its Affiliates have incurred legal fees, filing
fees, and other out-of-pocket costs for the benefit of the Partnership,
including costs connected with the preparation of securities law and health care
law compliance documentation and filings, real estate acquisition matters and
formation and registration of the Partnership, and agree that the General
Partner shall be reimbursed for these amounts. The reimbursement for expenses
provided for in this Section 5.6(a) shall be made to the

11



--------------------------------------------------------------------------------



 



General Partner or their Affiliates regardless of whether any distributions are
made to the Partners under Article VI and Article VII.
     (b) The Partnership shall also pay the following expenses of the
Partnership:
     (i) All development and operational expenses of the Partnership, which may
include, but are not limited to: the salary and related expenses of employees
and staff of the Hospital, all costs of borrowed money, taxes, and assessments
on the Hospital, and other taxes applicable to the Partnership; expenses in
connection with the acquisition, maintenance, leasing, refinancing, operation,
and disposition of the Equipment, furniture and fixtures of the Hospital
(including legal, accounting, audit, commissions, engineering, appraisal, and
the other fees); and the maintenance of the Hospital and its Equipment, which
may be performed by the General Partner or one of its Affiliates as long as the
charges to the Partnership for such service are no greater than the charges for
such service from a third party service provider;
     (ii) In addition to reimbursements and other amounts due hereunder, a
Management Fee shall be paid to the General Partner, which for periods prior to
the opening of the Hospital for business shall equal One Hundred Twenty Thousand
Dollars ($120,000.00), which amount shall be paid in full on the date the
Hospital is opened, and for periods after the opening of the Hospital for
business shall equal one and one-half percent (11/2%) of the Hospital’s Net
Revenues (defined below) for a month and shall be payable monthly on or before
the tenth (10th) day following the end of each month. For purposes of this
Agreement, “Net Revenues” shall mean all revenues of the Hospital net of
contract allowances and bad debt adjustments, all determined on a monthly basis
in accordance with GAAP on an accrual basis;
     (iii) A medical director’s fee in an amount approved by the General Partner
and the Investor Representatives to be paid to the medical director of the
Hospital which fee shall first accrue commencing as of the date on which the
Hospital is first ready to receive patients and shall be payable monthly on the
last day of each month based on actual time worked at an agreed upon rate and
for an agreed upon number of hours each month; and
     (iv) All fees and expenses paid to third parties for accounting, legal,
documentation, professional, and reporting services to the Partnership, which
may include, but are not limited to: preparation and documentation of
Partnership bookkeeping, accounting and audits; preparation and documentation of
budgets, cash flow projections, and working capital requirements; preparation
and documentation of Partnership state and federal tax returns; and taxes
incurred in connection with the issuance, distribution, transfer, registration,
and recordation of documents evidencing ownership of a Partnership Interest or
Economic Interest in the Partnership or in connection with the business of the
Partnership; expenses in connection with preparing and mailing reports required
to be furnished to the Partners or Economic Interest Owners for tax reporting or
other purposes, including reports, if any, that may be required to be filed with
any federal or state regulatory agencies, or expenses associated with furnishing
reports to Partners which the General Partner deems to be in the best interest
of the Partnership; expenses of revising, amending, converting, modifying, or
terminating the Partnership or this Agreement; costs incurred in connection with
any litigation in which the Partnership is involved as well as any examination,
investigation, or other proceedings conducted by any regulatory agency involving
the Partnership; costs of any computer equipment or services used for or by the
Partnership; and the costs of preparing

12



--------------------------------------------------------------------------------



 



and disseminating informational material and documentation relating to a
potential sale, refinancing, or other disposition of the Hospital or the
Equipment.
     (c) Guarantee Fee. In the event that any Partner of the Partnership or its
Affiliates provide a guarantee of any indebtedness of the Partnership which is
acceptable to and required by the Partnership’s lenders (“Guarantor Partners”)
and such guarantees are not provided on a pro rata basis by all other Partners
of the Partnership (the “Nonguarantor Partners”), then the Guarantor Partners
shall be paid an annual guarantee fee equal to (a) the amount of such
indebtedness which is guaranteed by the Guarantor Partners or its Affiliates,
multiplied by (b) .0075, multiplied by (c) the percentage Partnership Interest
in the Partnership owned by the Nonguarantor Partners (the “Guarantee Fee”). The
Guarantee Fee shall be paid quarterly and the expense thereof shall be allocated
to the Nonguarantor Partners as follows:
     (i) The Guarantee Fee shall be deducted from the Cash Distributions
otherwise distributable to the Nonguarantor Partners and shall be paid to the
Guarantor Partners;
     (ii) To the extent that at the time such Guarantee Fee is due to be paid
hereunder there are no anticipated Cash Distributions, then the Partnership
shall pay such Guarantee Fee to the Guarantor Partners and the amount of such
payments shall be charged to the Capital Accounts of the Nonguarantor Partners;
     (iii) When Cash Distributions (or, if necessary, liquidating distributions)
become available for distribution to the Partners in the future, the Cash
Distributions (or liquidating distributions) otherwise distributable to the
Nonguarantor Partners shall first be retained by the Partnership to the extent
that amounts were previously charged to the Capital Accounts of the Nonguarantor
Partners in accordance with (ii) above and any remaining Cash Distributions (or
liquidating distributions) shall be distributed to the Partners in accordance
with Section 6.1 or 7.3, as appropriate.
     Loans made by MedCath Finance Company or its Affiliates to the Partnership
shall be considered the provision of a guarantee of indebtedness for purposes of
calculating the Guarantee Fee.
     SECTION 5.7 No Management by Limited Partners.
     The Limited Partners shall take no part in, or at any time interfere in any
manner with, the management, conduct, or control of the Partnership’s business
and operations and shall have no right or authority to act for or bind the
Partnership except as set forth in this Agreement. The rights and powers of such
Limited Partners shall not extend beyond those set forth in this Agreement and
those granted under the Certificate of Limited Partnership and any attempt to
participate in the control of the Partnership in a manner contrary to the rights
and powers granted herein and under the Certificate of Limited Partnership shall
be null and void and without force and effect. Subject to the decisions and
judgment with respect to all professional medical or clinical matters of
qualified medical personnel, the General Partner, in conjunction with the
Investor Representatives when applicable, shall have the right to determine when
and how the operations of the Partnership shall be conducted. The exercise by
any Limited Partner of any of the rights granted to the Limited Partner
hereunder shall not be deemed to be taking part in the control of the business
of the Partnership and shall not constitute a violation of this Section.

13



--------------------------------------------------------------------------------



 



     SECTION 5.8 Consent by Limited Partners to Exercise of Certain Rights and
Powers by the General Partner.
     By its execution hereof, each Limited Partner expressly consents to the
exercise by the General Partner of the rights, powers, and authority conferred
on the General Partner by this Agreement.
     SECTION 5.9 Other Business of Partners.
     (a) Subject to (b) below, any Partner, including the General Partner, may
engage independently or with others in other business ventures of every nature
and description, including without limitation the purchase of medical equipment,
the rendering of medical services of any kind, and the making or management of
other investments and neither the Partnership nor any Partner shall have any
right by virtue of this Agreement or the relationship created hereby in or to
such other ventures or activities or to the income or proceeds derived
therefrom, and the pursuit of such ventures.
     (b) As long as any Partner owns a Partnership Interest in the Partnership,
and for a period of five (5) years after a Partner ceases for any reason to own
a Partnership Interest in the Partnership, other than with respect to
investments made, equipment owned or services provided on or prior to March 1,
1999, all of which the Partners will disclose in writing to the General Partner
upon request (a Partner may replace any such existing equipment after March 1,
1999 as long as it does not constitute a new service or facility which is
otherwise restricted hereunder), neither a Partner nor any of its respective
Affiliates, shall hold, directly or indirectly, an investment, ownership or
other beneficial interest in (i) any hospital (ii) other Person (including a
sole proprietorship) which provides any of the services or facilities to be
provided by the Hospital or (iii) any outpatient surgery center, in any case
within Cameron County, Texas (the “Territory”), provided that (i) no Partner who
is a physician shall be prohibited from maintaining his or her staff privileges
at any other hospital and (ii) nothing herein shall prohibit a Partner from
owning up to three percent (3%) of the outstanding capital stock of a company
whose stock is publicly traded and listed on a nationally recognized securities
exchange or from investing in a publicly traded mutual fund. In addition, the
General Partner or its Affiliates may separately operate a mobile
catheterization laboratory within the Territory, but only if either the General
Partner or an Affiliate thereof is providing such service pursuant to a lease of
six (6) months or less to a provider who is already providing cath lab services
or if the Investor Representatives have elected not to have such service
provided by the Partnership.
     Notwithstanding the foregoing, the restrictions of this Section 5.9(b)
shall not apply to the Hospital Limited Partner.
     (c) In order to ensure that the Hospital has available to it at all times
leading and qualified physicians, the Partnership has entered into the Hospital
Professional Services Agreements (the “Professional Services Agreements”) with
the Investor Limited Partners or their medical practices (the “Practices”),
which Agreements includes in paragraph 7 thereof certain covenants by the
Practices and its physicians which are designed to ensure that such physicians
will be available to the Hospital from time to time in order to enable it to
meet its objectives of being a quality provider of medical services on a cost
efficient basis. The parties acknowledge and agree that the Practices’ execution
of the Professional Services Agreements is further consideration for the
execution by all of the Partners of this Agreement.
     (d) The Partners, including the General Partner, have reviewed the terms,
conditions and geographical restrictions included in Sections 5.9(b) and (c) and
in light of the interests of the parties hereto, agree that such restrictions
are fair and reasonable.

14



--------------------------------------------------------------------------------



 



     (e) If there is a breach or threatened breach of the provisions of this
Section 5.9 of this Agreement, in addition to other remedies at law or equity,
the non-breaching party shall be entitled to injunctive relief. The parties
desire and intend that the provisions of this Section 5.9 shall be enforced to
the fullest extent permissible under the law and public policies applied, but
the unenforceability or modification of any particular paragraph, subparagraph,
sentence, clause, phrase, word, or figure shall not be deemed to render
unenforceable the remainder of this Section 5.9. Should any such paragraph,
subparagraph, sentence, clause, phrase, word, or figure be adjudicated to be
wholly invalid or unenforceable, the balance of this Section 5.9 shall thereupon
be modified in order to render the same valid and enforceable and the
unenforceable portion of this Section 5.9 shall be deemed to have been deleted
from this Agreement.
     (f) The Partnership, the General Partner and the Limited Partners agree
that the benefits to any Limited Partner hereunder do not require, are not
payment for, and are not in any way contingent upon the referral, admission or
any other arrangement for the provision of any item or service offered by the
General Partner or the Partnership to patients of such Limited Partner in any
facility, laboratory or other health care operation controlled, managed or
operated by the General Partner or the Partnership and nothing herein is
intended to prohibit any party from practicing medicine at any other facility.
     (g) If a Limited Partner is a legal entity and not an individual, such
Limited Partner shall cause each of its existing and future Affiliates to agree
in writing to be personally bound by the terms of this Section 5.9.
     SECTION 5.10 General Partner’s Standard of Care.
     The General Partner shall act in a manner it believes in good faith to be
in the best interest of the Partnership and with such care as an ordinarily
prudent Person in a like position would use under similar circumstances. In
discharging its duties, the General Partner shall be fully protected in relying
in good faith upon the records required to be maintained under this Agreement
and upon such information, opinions, reports and statements by any Partners, or
agents, or by any other Person as to matters the General Partner reasonably
believes are within such other Person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Partnership,
including information, opinions, reports or statements as to the value and
amount of the assets, liabilities, income or losses of the Partnership or any
other facts pertinent to the existence and amount of assets from which
distributions to Partners might properly be paid.
     Notwithstanding anything herein to the contrary, the General Partner or
Partner shall have the right to vote or approve Partnership matters in
accordance with the terms of this Agreement regardless of the personal interest
of any Partner or the General Partner in the outcome of any vote, decision or
matter.
     SECTION 5.11 Limitation of Liability.
     The General Partner shall not be liable to the Partnership, or its
Partners, for any action taken in managing the business or affairs of the
Partnership if it performs the duty of its office in compliance with the
standard contained in Section 5.10. The General Partner has not guaranteed nor
shall have any obligation with respect to the return of a Partner’s Capital
Contribution or share of income from the operation of the Partnership.
Furthermore, the General Partner, its Affiliates or its employees (collectively,
its “Agents”) shall not be liable to the Partnership or to any Partner for any
loss or damage sustained by the Partnership or any Partner except loss or damage
resulting from gross negligence or intentional misconduct or knowing violation
of law or a transaction for which such General Partner or Agent received a
personal benefit in violation or breach of the provisions of this Agreement.

15



--------------------------------------------------------------------------------



 



     SECTION 5.12 Indemnification of the General Partner.
     (a) The General Partner and its Agents (as defined in Section 5.11) shall
be indemnified by the Partnership against any losses, judgments, liabilities,
expenses, including attorneys’ fees and amounts paid in settlement of any claims
sustained by them arising out of any action or inaction of the Partner or its
Agents in its capacity as the General Partner of the Partnership (or, in the
case of an Agent, within the scope of the General Partner’s authority) to the
fullest extent allowed by law, provided that the same were not the result of
gross negligence or willful misconduct on the part of the General Partner or an
Agent and provided that the General Partner or an Agent, in good faith,
reasonably determined that such course of conduct was in the best interest of
the Partnership; provided, however, that such indemnification and agreement to
hold harmless shall be recoverable only out of Partnership assets. Subject to
applicable law, the Partnership shall advance expenses incurred with respect to
matters for which the General Partner may be indemnified hereunder.
     (b) If at any time, the Partnership has insufficient funds to furnish
indemnification as herein provided, it shall provide such indemnification if and
as it generates sufficient funds and prior to any cash distributions, pursuant
to Article VI or Article VII hereof, to the Partners.
     SECTION 5.13 Election and Replacement of Investor Representatives;
Appointment of Hospital Representative.
          (a) In accordance with the procedures outlined in Section 10.2 herein,
the Investor Limited Partners shall elect five (5) Investor Representatives by
Majority Vote of the Investor Limited Partners to serve for one year terms or
until a successor is duly elected. At any time, in accordance with Section 10.2,
the Investor Limited Partners may replace individual Investor Representatives
and elect a new Investor Representative by Majority Vote of Investor Limited
Partners to replace such Investor Representative.
          (b) The Hospital Limited Partner shall be entitled to appoint an
independent nonvoting representative (the “Hospital Representative”) who shall
be permitted to attend all meetings of the General Partner and the Investor
Representatives; provided that the Hospital Representative shall not have access
to competitive or proprietary information and shall not be permitted to attend
any portion of such meetings which relates to competitive or proprietary
information, in each case as determined collectively by the General Partner and
the Investor Representatives in their reasonable discretion. The Partnership
shall reimburse the Hospital Representative for all reasonable travel and other
out-of-pocket expenses incurred by the Hospital Representative in attending
meetings of the Investor Limited Partners or Investor Representatives.
     SECTION 5.14 Role of and Decisions by Investor Representatives.
     Notwithstanding anything herein to the contrary, the Investor
Representatives shall take no action nor make any decision on behalf of the
Partnership except to the extent they are expressly authorized to do so under
this Agreement in their capacity as Investor Representatives. Except as
otherwise expressly provided herein, all references to decisions to be made or
objections given by the Investor Representatives shall be deemed to be made upon
the affirmative vote, consent, or approval or objection of a majority of the
Investor Representatives.

16



--------------------------------------------------------------------------------



 



     SECTION 5.15 Purchase of Goods and Services from the General Partner.
     Goods and services may be purchased from the General Partner or its
Affiliates as long as they are of substantially the same quality and price as
could be obtained from an unrelated third party.
     SECTION 5.16 Decisions by the General Partner.
     Except as provided in this Agreement, decisions and actions to be taken by
the Partnership shall be deemed to have been made only upon the affirmative
approval or consent of the General Partner and the Investor Representatives. In
the event a decision, approval or consent is requested of the Investor
Representatives by the General Partner, it shall be deemed to have been
affirmatively made if the Investor Representatives fail to respond to any such
written request therefor within five (5) days of notice thereof by the General
Partner. Notwithstanding anything in this Agreement to the contrary, all
decisions and actions to be made by the General Partner with respect to any
loan, lease or other similar financing of the development, construction or
operation of the Hospital or the Partnership’s affairs, including without
limitation the decisions with respect to incurring any indebtedness or the
refinancing thereof, shall be made by the General Partner and shall be subject
to the consent of the Investor Representatives, which consent shall not be
unreasonably withheld; provided, the application of the Partnership’s funds
toward the repayment of all or a portion of any financing of the Partnership in
excess of amounts then required to be paid (i.e., voluntary prepayments) shall
be made only with the consent of the General Partner and the Investor
Representatives. The Investor Representatives shall be deemed to have
specifically approved all expenditures proposed by the General Partner that are
substantially consistent with the Development Budget Exhibit or an approved
operating budget when funded from additional Capital Contributions made to the
Partnership by the Partners pursuant to Section 3.5 above.
     The development and annual operating budgets to be proposed by the General
Partner shall be approved by the General Partner and the Investor
Representatives as provided above subject to the following:
     (a) The Investor Representatives shall be deemed to have approved a
development budget which is substantially consistent with the attached
Development Budget Exhibit to this Agreement;
     (b) The Investor Representatives shall not unreasonably withhold its
approval of budgets which are within the reasonable revenue expectations of the
Hospital and which are in compliance (both as to terms and availability of
financing) with agreements with the Partnership’s lenders and other parties
providing financing to the Partnership; and
     (c) In the event that the General Partner and the Investor Representatives
are unable to approve an annual budget, the General Partner shall be authorized
to operate the Partnership under the previous year’s budget increased by the
greater of 5% or the increase during the previous year in the Consumer Price
Index for Medical Items until a new budget is approved.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS AND ALLOCATIONS
     SECTION 6.1 Distributions of Cash Flow from Operations and Cash from Sales
or Refinancing.
     (a) Prior to the dissolution of the Partnership, Cash Flow from Operations
and Cash from Sales or Refinancing, if any, remaining after repayment of any
amounts then due on loans made by the Partners to the Partnership and after
payment of any Cash Distributions pursuant to Section 6.7, shall be distributed
annually by the Partnership as Cash Distributions following the end of such
Fiscal Year. Such Cash Distributions shall be made according to the relative
percentage Partnership Interests of the Partners and Economic Interest Owners.
     (b) To the extent possible, any Guarantee Fee shall be deducted from the
Cash Distributions otherwise distributable to the Nonguarantor Partners pursuant
to paragraph (a) of this Section 6.1 and paid to the Guarantor Partners as set
forth in Section 5.6(c). Notwithstanding anything herein to the contrary, no
distributions shall be made to Partners if prohibited by the Act.
     SECTION 6.2 Profits.
     Except as provided in the Regulatory Allocations Exhibit and subject to
Section 6.6, Profits shall be allocated as follows:
     (a) First, to the General Partner to the extent of the amount equal to the
remainder, if any, of (i) the cumulative Losses allocated to the General Partner
pursuant to Section 6.3(e) for all prior Fiscal Years, less (ii) the cumulative
Profits allocated to the General Partner pursuant to this Section 6.2(a) for all
prior Fiscal Years;
     (b) Second, to the Limited Partners pro rata in proportion to and to the
extent of the amount equal to the remainder, if any, of (i) the cumulative
Losses allocated to the Limited Partners pursuant to Section 6.3(e) for all
prior Fiscal Years, less (ii) the cumulative Profits allocated to the Limited
Partners pursuant to this Section 6.2(b) for all prior Fiscal Years;
     (c) Third, to the Partners pro rata in proportion to and to the extent of
the amount equal to the remainder, if any, of (i) the cumulative Losses
allocated to the Partners pursuant to Section 6.3(d) for all prior Fiscal Years,
less (ii) the cumulative Profits allocated to the Partners pursuant to this
Section 6.2(c) for all prior Fiscal Years;
     (d) Fourth, to the Partners pro rata in proportion to and to the extent of
the amount equal to the remainder, if any, of (i) the cumulative Losses
allocated to the Partners pursuant to Section 6.3(c) for all prior Fiscal Years,
less (ii) the cumulative Profits allocated to the Partners pursuant to this
Section 6.2(d) for all prior Fiscal Years;
     (e) Fifth, to the Partners until the cumulative Profits allocated pursuant
to this Section 6.2(e) (net of Losses allocated pursuant to Section 6.3(b))
equals the aggregate Cash Distributions made for all years with respect to which
any Partner’s Cash Distributions were adjusted pursuant to Section 6.1(b), pro
rata in accordance with the relative difference, with respect to each Partner,
between (i) such aggregate Cash Distributions and (ii) the cumulative Profits
previously allocated pursuant to this Section 6.2(e) (net of Losses allocated
pursuant to Section 6.3(b)); and
     (f) Finally, all remaining Profits shall be allocated to the Partners in
accordance with their percentage Partnership Interests.

18



--------------------------------------------------------------------------------



 



     SECTION 6.3 Losses.
     Except as provided in the Regulatory Allocation Exhibit and subject to
Section 6.6, Losses shall be allocated as follows:
     (a) First, to the Partners that have been allocated Profits pursuant to
Section 6.2(f) until the cumulative Losses allocated pursuant to this
Section 6.3(a) equals the cumulative prior allocations of Profits pursuant to
Section 6.2(f);
     (b) Second, to the Partners that have been allocated Profits pursuant to
Section 6.2(e) until the cumulative Losses allocated pursuant to this
Section 6.3(b) equals the cumulative prior allocations of Profits pursuant to
Section 6.2(e);
     (c) Third, Losses shall be allocated to the Partners with positive Adjusted
Capital Account balances in proportion to those balances;
     (d) Finally, all remaining Losses shall be allocated to the Partners in
accordance with their percentage Partnership Interests.
     (e) Notwithstanding the foregoing, Losses allocated pursuant to this
Section 6.3 shall not exceed the maximum amount of Losses that can be so
allocated without causing any Limited Partner to have an Adjusted Capital
Account deficit at the end of any Fiscal Year. In the event some but not all of
the Limited Partners would have Adjusted Capital Account deficits as a
consequence of an allocation of Losses pursuant to this Section 6.3, the
limitation set forth in this Section 6.3(e) shall be applied on a Limited
Partner-by-Limited Partner basis so as to allocate the maximum permissible
Losses to each Limited Partner under Regulations Section 1.704-1(b)(2)(ii)(d).
All Losses in excess of the limitations set forth in this Section 6.3(e) shall
be allocated to the General Partner.
     SECTION 6.4 Code Section 704(c) Tax Allocations.
     Income, gain, loss, and deduction with respect to any property contributed
to the capital of the Partnership shall, solely for tax purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes and
its initial Agreed Value pursuant to any method allowable under Code Section
704(c) and the Regulations promulgated thereunder.
     In the event the Agreed Value of any Partnership asset is adjusted after
its contribution to the Partnership, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take into account any
variation between the adjusted basis of such asset for federal income tax
purposes and its Agreed Value pursuant to any method allowable under Code
Section 704(c) and the Regulations promulgated thereunder.
     Any elections or other decisions relating to allocations under this Section
shall be determined by the General Partner. Absent a determination by the
General Partner, and subject to the requirements of Section 3.7 hereof, the
remedial allocation method under Regulation Section 1.704-3(d) shall be used.
Allocations pursuant to this Section are solely for purposes of federal, state,
and local taxes and shall not be taken into account in computing any Partner’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.

19



--------------------------------------------------------------------------------



 



     SECTION 6.5 Miscellaneous.
     (a) Allocations Attributable to Particular Periods. For purposes of
determining Profits, Losses or any other items allocable to any period, such
items shall be determined on a daily, monthly, or other basis, as determined by
the General Partner using any permissible method under Code Section 706 and the
Regulations thereunder.
     (b) Other Items. Except as otherwise provided in this Agreement, all items
of Partnership income, gain, loss, deduction, credit and any other allocations
not otherwise provided for shall be divided among the Partners in the same
proportion as they share Profits or Losses, as the case may be, for the year.
     (c) Tax Consequences; Consistent Reporting. The Partners are aware of the
income tax consequences of the allocations made by this Article and by the
Regulatory Allocations and hereby agree to be bound by those allocations as
reflected on the information returns of the Partnership in reporting their
shares of Partnership income and loss for income tax purposes. Each Partner
agrees to report its distributive share of Partnership items of income, gain,
loss, deduction and credit on its separate return in a manner consistent with
the reporting of such items to it by the Partnership. Any Partner failing to
report consistently, and who notifies the Internal Revenue Service of the
inconsistency as required by law, shall reimburse the Partnership for any legal
and accounting fees incurred by the Partnership in connection with any
examination of the Partnership by federal or state taxing authorities with
respect to the year for which the Partner failed to report consistently.
     (d) Economic Interest Owners. Each Economic Interest Owner shall be
entitled to the distributions and allocations to which its predecessor in
interest would have been entitled under this Article VI had it retained the
Economic Interest acquired by the Economic Interest Owner.
     SECTION 6.6 Special Allocations of Guarantee Fees.
     Any and all deductions, losses or reductions to Capital Accounts
attributable to the payment by the Partnership of Guarantee Fees shall be
allocated to the Nonguarantor Partners in accordance with their relative
percentage Partnership Interests.
     SECTION 6.7 Tax Distributions.
     The General Partner shall, to the extent permitted by applicable law, and
subject to the availability of Cash Flow from Operations or Cash from Sales or
Refinancing, distribute cash annually to the Partners, pro rata in accordance
with the relative percentage Partnership Interests of such Partners, in an
amount which is sufficient to enable them to pay income taxes which arise from
allocations to them of the taxable income of the Partnership; provided, however,
that the foregoing shall not require the sale of any Partnership assets or any
refinancing for the purpose of making such distributions. In computing taxable
income of each Partner, the taxable income of each Partner for the current year
shall be reduced by any cumulative tax losses incurred in prior years (after
reduction by taxable income in prior years). Such distributions shall assume for
all Partners the highest combined federal and state tax rates applicable to any
Partner with respect to his or its allocation of taxable income from the
Partnership.

20



--------------------------------------------------------------------------------



 



ARTICLE VII
DISSOLUTION, WINDING UP AND LIQUIDATING DISTRIBUTIONS
     SECTION 7.1 No Termination by Certain Acts of Partner.
     Neither the transfer of interest, withdrawal from the Partnership,
bankruptcy, insolvency, dissolution, liquidation or other disability, nor the
legal incompetency of any Partner shall result in the termination or dissolution
of the Partnership or affect its continuance in any manner whatsoever.
     SECTION 7.2 Dissolution.
     The Partnership shall be dissolved upon the happening of any of the
following events, whichever shall first occur:
     (a) The election by the General Partner to dissolve the Partnership in
accordance with the terms of Section 3.5(f) hereof;
     (b) If there is no longer a General Partner of the Partnership, unless the
Partnership is continued by the consent of not less than a majority in interest
of the remaining Partners within ninety (90) days after notice of such event,
effective as of the date of such event. If there is no remaining General
Partner, the remaining Partners owning at least 51% of the Partnership Interests
which are owned by the remaining Partners shall, if they desire to continue the
Partnership, elect a Substitute General Partner who shall assume all of the
rights and duties of the General Partner under this Agreement (which Substitute
General Partner accepts such election);
     (c) Upon the written agreement of the General Partner and the Investor
Representatives;
     (d) The expiration of the term of the Partnership as provided in
Section 2.5 hereof;
     (e) The adjudication of bankruptcy of the Partnership;
     (f) In accordance with Section 12.11 hereof; and
     (g) The entry of a decree of judicial dissolution or the administrative
dissolution of the Partnership as provided in the Act.
     SECTION 7.3 Dissolution and Final Liquidation.
     (a) Upon any dissolution of the Partnership, the Partnership shall not
terminate, but shall cease to engage in further business except to the extent
necessary to perform existing contracts and preserve the value of its assets.
Its assets shall be liquidated and its affairs shall be wound up as soon as
practical thereafter by the General Partner, or if for any reason there is no
General Partner, by another Person designated by HPHI and a Majority Vote of the
Investor Limited Partners. In winding up the Partnership and liquidating assets,
the General Partner, or other Person so designated for such purpose, may
arrange, either directly or through others, for the collection and disbursement
to the Partners of any future receipts from the Hospital or other sums to which
the Partnership may be entitled, and shall sell the Partnership’s interest in
the Hospital and the Equipment to any Person, including the General Partner or
any Affiliate thereof, on such terms and for such consideration as shall be
consistent with obtaining the fair market

21



--------------------------------------------------------------------------------



 



value thereof, as such fair market value is approved by HPHI and a Majority Vote
of the Investor Limited Partners.
     (b) Upon any such dissolution and liquidation of the Partnership, the net
assets, if any, of the Partnership available for distribution, including any
cash proceeds from the liquidation of Partnership assets, shall be applied and
distributed in the following manner or order, to the extent available:
     (i) To the payment of or creation of reserves for all debts, liabilities,
and obligations to all creditors of the Partnership (other than the Partners or
their Affiliates) and the expenses of liquidation;
     (ii) To the payment of all debts and liabilities (including interest), and
further including without limitation any accrued but unpaid Guarantee Fees, owed
to the Partners or their Affiliates as creditors; and
     (iii) The balance to the Partners with positive Capital Account balances
after taking into account all other adjustments during the Fiscal Year in which
liquidation occurs.
     (c) The Partners intend that the allocations provided under Article VI will
produce final Capital Account balances for the Partners that permit liquidating
distributions pursuant to Section 7.3(b)(iii) to be made in the order and
priorities set forth in Section 6.1 (after taking into account all previous
distributions made to the Partners pursuant to Section 6.1). If the allocations
otherwise made under Article VI would fail to produce such final Capital Account
balances, the General Partner shall cause the allocations made under Article VI
to be made in a manner that achieves the foregoing intent as close as possible.
     (d) The Partners shall look solely to the assets, if any, of the
Partnership for any return of their Capital Contributions and, if the assets of
the Partnership remaining after payment or discharge of the Partnership’s debts
and liabilities, or provision therefor, are insufficient to return all or any
part of the Capital Contributions, no Partner shall have any right of recourse
against the General Partner or other Partners or to charge the General Partner
or other Partners for any amounts except as provided herein and except to the
extent otherwise provided by the Act and/or North Carolina law.
     (e) Upon such dissolution, reasonable time shall be allowed for the orderly
liquidation of the assets of the Partnership and the discharge of liabilities to
creditors so as to minimize the losses normally attendant to a liquidation.
     (f) The Capital Accounts of the Partners, as adjusted, shall be utilized by
the Partnership for the purpose of making distributions to those Partners with
positive balances in their respective Capital Accounts pursuant to
Section 7.3(b). In making such distributions, the General Partner or the Person
winding up the affairs of the Partnership shall distribute all funds available
for distribution to the Partners and Economic Interest Owners (after
establishing any reserves that the General Partner deem or the Person winding up
the affairs of the Partnership deems reasonably necessary pursuant to
Section 7.3(b)) prior to the later of (i) the end of the taxable year in which
the event occurs which caused the termination and dissolution of the
Partnership, or (ii) ninety (90) days after the occurrence of such event. The
General Partner in its sole discretion, or the Person winding up the affairs of
the Partnership, in its discretion, may elect to have the Partnership retain any
installment obligations owed to the Partnership until collected in full so long
as any portion of the reserves which are later determined to be unnecessary, and
all

22



--------------------------------------------------------------------------------



 



collections on such installment obligations which are not deemed to be
reasonably necessary by the General Partner or the Person winding up the affairs
of the Partnership to add to such reserves are distributed as soon as
practicable in accordance with the provisions of Section 7.3(b) as modified by
this Section.
     (g) Each Economic Interest Owner shall be entitled to the distributions to
which its predecessor in interest would have been entitled pursuant to this
Article VII had it retained the Economic Interest acquired by the Economic
Interest Owner.
     SECTION 7.4 Termination.
     Upon completion of the dissolution, winding up, distribution of the
liquidation proceeds and any other Partnership assets, the Partnership shall
terminate.
     SECTION 7.5 Payment in Cash.
     Any payments made to any Partner pursuant to this Article VII shall be made
only in cash.
     SECTION 7.6 Goodwill and Trade Name.
     Upon the dissolution of the Partnership, the firm or trade name of the
Partnership and any goodwill associated therewith shall become the sole property
of the General Partner, provided that distributions and allocations otherwise
due to the General Partner shall not be reduced as a result of the General
Partner becoming entitled to such assets.
     SECTION 7.7 Termination of Noncompetition Covenants.
     The Partners shall have no continuing liability, or obligation under
Section 5.9(b) after the second (2nd) anniversary of the dissolution of the
Partnership; provided that if there is a material breach of this Agreement by
the General Partner which is not cured within thirty (30) days thereafter and
which results in a dissolution and termination of the Partnership, then the
Investor Limited Partners shall have no further liability under Section 5.9(b)
after the dissolution and termination of the Partnership.
ARTICLE VIII
REMOVAL OR WITHDRAWAL OF GENERAL PARTNER AND PARTNERS AND
TRANSFER OF PARTNERS’ PARTNERSHIP AND/OR ECONOMIC INTERESTS
     SECTION 8.1 General Partner — Transfers.
     (a) The General Partner and HPHI may sell or pledge their Partnership
Interests or transfer or assign any of HMC Management’s rights and duties as a
General Partner to any Person who assumes in writing HMC Management’s
obligations and liabilities arising under this Agreement, except that in no
event shall they sell their Partnership Interests or assign HMC Management’s
rights and duties as a General Partner to any Person who owns a hospital located
within three (3) miles of the Hospital without the approval by a Majority Vote
of Investor Limited Partners.
     (b) No Investor Limited Partner may assign its rights to be an Investor
Representative herein. Upon the withdrawal or resignation of an Investor
Representative, a

23



--------------------------------------------------------------------------------



 



substitute therefore who must be an Investor Limited Partner, or an owner of a
Limited Partner that is an Entity, may be elected by a Majority Vote of the
Investor Limited Partners.
     (c) Any resignation or withdrawal by the General Partner as a general
partner shall not constitute the General Partner’s withdrawal as a Partner.
     SECTION 8.2 Partners’ Right to Continue When Partnership has no General
Partner.
     If at any time there is no remaining General Partner, a meeting of the
Partners shall be held at the principal place of business of the Partnership
within forty-five (45) days after the happening of such event to consider
whether to continue the Partnership on the same terms and conditions as are
contained in this Agreement (except that the General Partner may be different)
and to select a General Partner for the Partnership, or whether to wind up the
affairs of the Partnership, liquidate its assets and distribute the proceeds
therefrom in accordance with Article VII hereof. The Partnership may be
continued and a new General Partner (who accepts such appointment) selected by
the Partners within ninety (90) days of the occurrence of the event described in
Section 7.2(b) with respect to the last General Partner. The new General Partner
shall execute, acknowledge, file or record (as appropriate) Certificate of
Limited Partnership and a Limited Partnership Agreement, or amendments to those
documents, and such other documents as may be required by the Act. The
continuance of the Partnership pursuant to the terms of this Section 8.2 is
conditioned upon (i) any amendment required by the Act of the Certificate of
Limited Partnership to reflect the foregoing change and, if applicable,
compliance by the Partnership with any notice provisions of the Act and
(ii) delivery to the withdrawing General Partner of an indemnification agreement
by the Partnership, in form and substance reasonably satisfactory to the
withdrawing General Partner, indemnifying and holding the withdrawing General
Partner harmless against all future liabilities of the Partnership.
     SECTION 8.3 Relationship with Substitute General Partner.
     The relationship of the Partners to any Person that has either acquired the
Partnership Interest of the General Partner or has been elected as a successor
General Partner as provided herein shall be governed by this Agreement. If such
Person was not previously a General Partner, then such Person, as Substitute
General Partner, shall have all the rights and powers of its predecessor General
Partner under this Agreement; provided, such Person assumes in writing the
obligations of such General Partner under this Agreement and any arising
thereafter, and accepts and adopts all the terms and provisions of this
Agreement in writing. The withdrawing General Partner shall be liable for all of
its covenants and obligations under this Agreement for all periods prior to its
withdrawal until such liability is assumed by a Substitute General Partner.
     SECTION 8.4 Investor Limited Partners — Restriction on Transfer.
     Except as otherwise set forth in this Section or in this Agreement, no
Economic Interest and/or Partnership Interest of an Investor Limited Partner or
any portion thereof, shall be validly sold or assigned whether voluntarily,
involuntarily or by operation of law, and no purported assignee shall be
recognized by the Partnership for any purpose, unless such Economic Interest
and/or Partnership Interest shall have been transferred in accordance with the
provisions of this Agreement and in compliance with such additional restrictions
as may be imposed by the General Partner to comply with requirements imposed by
any federal or state securities regulatory authority and unless the General
Partner’s consent is obtained. In no event, however, shall an Investor Limited
Partner transfer or sell all or any of its Economic Interest and/or Partnership
Interest to (x) any Person who, if a Partner, would be in violation of
Section 5.9(b) hereof or (y) any Person who owns a hospital located within three
(3) miles of the Hospital without the consent of the General Partner and the
Majority Vote of Investor Limited Partners. Except as otherwise set forth in
this Section or in this Agreement, an Investor Limited Partner may transfer,
sell or assign its

24



--------------------------------------------------------------------------------



 



entire Economic Interest and/or Partnership Interest if it has received the
approval of the General Partner, not to be unreasonably withheld, provided
however: (a) other Investor Limited Partners first for a period of fifteen
(15) days, thereafter the General Partner for a period of fifteen (15) days and
thereafter the Partnership for a period of fifteen (15) days shall have the
right, but not the obligation, to purchase all, but not less than all, of the
Economic Interest and/or Partnership Interest proposed to be transferred, which
right shall be exercisable on the terms and for the purchase price set forth in
writing in a bona fide offer made for the Interests by a third-party, and
(b) there shall have been filed with the Partnership a duly executed and
acknowledged counterpart of the instrument making such assignment signed by both
the assignor and assignee and such instrument evidences the written acceptance
by the assignee of all of the terms and provisions of the Agreement, represents
that such assignment was made in accordance with all applicable laws and
regulations and the assignee shall have represented to the Partnership in
writing that it meets the investor suitability standards established by the
appropriate state of residence, or, in the absence thereof, the investor
suitability standards established by the Partnership. The General Partner shall
use reasonable care to determine that transfers are in accordance with
applicable laws and regulations, including obtaining an opinion of counsel to
that effect. Any Investor Limited Partner that assigns all its Partnership
Interest shall cease to be a Partner of the Partnership. Any Partnership
Interests acquired by the Partnership pursuant to Section 8.4 shall, subject to
applicable law, be re-offered by the Partnership to suitable investors.
     Notwithstanding anything in this Section to the contrary, in the event that
any Investor Limited Partner wishes to sell his Partnership Interest to the
Partnership or to another Person whether or not currently an Investor Limited
Partner, the right of first refusal procedure set forth above shall not apply at
the election and upon the approval of the General Partner, HPHI and the Investor
Representatives. In such event, either the General Partner, HPHI and the
Investor Representatives may agree on behalf of the Partnership to repurchase
the Partnership Interest of the divesting Investor Limited Partner or the
Partnership Interest may be sold to another Person who is otherwise a qualified
investor in the Partnership and fulfills all of the obligations required of each
Investor Limited Partner. The purchase price for the Partnership Interest of the
divesting Investor Limited Partner shall be based upon the fair market value of
the Partnership Interest as reasonably agreed upon by the General Partner and
the divesting Investor Limited Partner and shall be payable according to the
Payment Method, unless the General Partner, HPHI, and the Investor
Representatives approve payment of the purchase price in a lump sum.
     Any dissolution, liquidation, merger (unless Investor Limited Partners or
their Affiliates existing prior to such merger own at least fifty-one percent
(51%) of the surviving entity after the merger or unless both parties to such
merger are majority owned by parties who are Investor Limited Partners or their
Affiliates prior to such merger) or sale of an Investor Limited Partner which is
an Entity (a sale shall include a transfer of fifty percent (50%) or more of its
ownership interests or of substantially all of its assets or any other
transaction or series of related transactions intended to accomplish, in
substance, a sale of such Entity) shall constitute an offer by such Investor
Limited Partner to sell such Investor Limited Partner’s Interest pursuant to
Section 8.4 for the Formula Purchase Price (as defined in Section 8.10 below).
     SECTION 8.5 Hospital Limited Partner — Restriction on Transfer.
     Except as otherwise set forth in this Section or in this Agreement, no
Economic Interest and/or Partnership Interest of the Hospital Limited Partner or
any portion thereof, shall be validly sold or assigned whether voluntarily,
involuntarily or by operation of law, and no purported assignee shall be
recognized by the Partnership for any purpose, unless such Economic Interest
and/or Partnership Interest shall have been transferred in accordance with the
provisions of this Agreement and in compliance with such additional restrictions
as may be imposed by the General Partner to comply with requirements imposed by
any federal or state securities regulatory authority and unless the General
Partner’s consent is obtained. In no event, however, shall the Hospital Limited
Partner transfer or sell all or any of its

25



--------------------------------------------------------------------------------



 



Economic Interest and/or Partnership Interest to any Person who, if a Partner,
would be in violation of Section 5.9(b) hereof. Except as otherwise set forth in
this Section or in this Agreement, the Hospital Limited Partner may transfer,
sell or assign its entire Economic Interest and/or Partnership Interest if it
has received the approval of the General Partner and the Investor
Representatives, not to be unreasonably withheld, provided however: (a) the
General Partner, HPHI and the Investor Limited Partners, on a pro rata basis,
first for a period of fifteen (15) days, and thereafter the Partnership for a
period of fifteen (15) days shall have the right, but not the obligation, to
purchase all, but not less than all, of the Economic Interest and/or Partnership
Interest proposed to be transferred, which right shall be exercisable on the
terms and for the purchase price set forth in writing in a bona fide offer made
for the Interests by a third-party, and (b) there shall have been filed with the
Partnership a duly executed and acknowledged counterpart of the instrument
making such assignment signed by both the assignor and assignee and such
instrument evidences the written acceptance by the assignee of all of the terms
and provisions of the Agreement, represents that such assignment was made in
accordance with all applicable laws and regulations and the assignee shall have
represented to the Partnership in writing that it meets the investor suitability
standards established by the appropriate state of residence, or, in the absence
thereof, the investor suitability standards established by the Partnership. The
General Partner shall use reasonable care to determine that transfers are in
accordance with applicable laws and regulations, including obtaining an opinion
of counsel to that effect. Upon assigning all its Partnership Interest, the
Hospital Limited Partner shall cease to be a Partner of the Partnership. Any
Partnership Interests acquired by the Partnership pursuant this Section shall,
subject to applicable law, be re-offered by the Partnership to suitable
investors.
     Notwithstanding anything in this Section to the contrary, in the event that
the Hospital Limited Partner wishes to sell its Partnership Interest to the
Partnership or to another Person whether or not currently a Investor Limited
Partner, the right of first refusal procedure set forth above shall not apply at
the election and upon the approval of the General Partner, HPHI and the Investor
Representatives. In such event, either the General Partner, HPHI and the
Investor Representatives may agree on behalf of the Partnership to repurchase
the Partnership Interest of the divesting Hospital Limited Partner or the
Partnership Interest may be sold to another Person who is otherwise a qualified
investor in the Partnership and fulfills all of the obligations required of a
Limited Partner. The purchase price for the Partnership Interest of the
divesting Hospital Limited Partner shall be based upon the fair market value of
the Partnership Interest as reasonably agreed upon by the General Partner and
the divesting Hospital Limited Partner and shall be payable according to the
Payment Method, unless the General Partner, HPHI, and the Investor
Representatives approve payment of the purchase price in a lump sum.
     Any dissolution, liquidation, merger (unless the Hospital Limited Partner
or its Affiliates existing prior to such merger own at least fifty-one percent
(51%) of the surviving entity after the merger or unless both parties to such
merger are majority owned by the Hospital Limited Partner or its Affiliates
prior to such merger) or sale of the Hospital Limited Partner (a sale shall
include a transfer of fifty percent (50%) or more of its ownership interests or
of substantially all of its assets or any other transaction or series of related
transactions intended to accomplish, in substance, a sale of the Hospital
Limited Partner) or any transaction that results in the ability of a third party
to elect or designate a majority of the board of directors or trustees of the
Hospital Limited Partner shall constitute an offer by the Hospital Limited
Partner to sell its Interest pursuant to this Section 8.5 for the Formula
Purchase Price (as defined in Section 8.10 below); provided, however, that upon
any such event, the Partnership may elect to require the Hospital Limited
Partner to require that any third party that purchases, merges with or otherwise
so controls the Hospital Limited Partner or its affiliates to assume as a
condition to the closing of such transaction, in writing and in a form
reasonably satisfactory to the General Partner, all of the Hospital Limited
Partner’s rights and obligations under this Agreement.

26



--------------------------------------------------------------------------------



 



     SECTION 8.6 Condition Precedent to Transfer of Economic Interest and/or
Partnership Interest.
     Notwithstanding anything herein to the contrary, no transfer of an Economic
Interest and/or Partnership Interest may be made if such transfer
(a) constitutes a violation of the registration provisions of the Securities Act
of 1933, as amended, or the registration provisions of any applicable state
securities laws; (b) if after such transfer the Partnership will not be
classified as a partnership for federal income tax purposes; and (c) if when
taken together with other prior transfers, results in a “termination” of the
Partnership for federal income tax purposes. The Partnership may require, as a
condition precedent to transfer of an Economic Interest and/or Partnership
Interest, delivery to the Partnership, at the proposed transferor’s expense, of
an opinion of counsel satisfactory (both as to the counsel and substance of the
opinion) to the General Partner that the transfer will not violate any of the
foregoing restrictions.
     SECTION 8.7 Substitute Partner — Conditions to Fulfill.
     No assignee of a Partner’s Partnership Interest in the Partnership shall
have the right to become a Substitute Partner in place of its assignor unless,
in addition to any other requirement herein, all of the following conditions are
satisfied:
     (a) The Partnership has waived its right pursuant to Section 8.4 to
purchase the Partnership Interest held by the assignee;
     (b) The duly executed and acknowledged written instrument of assignment
which has been filed with the Partnership sets forth that the assignee becomes a
Substitute Partner in place of the assignor;
     (c) The assignor and assignee execute and acknowledge such other
instruments as the General Partner may deem reasonably necessary or desirable to
effect such admission, including, but not limited to, the written acceptance and
adoption by the assignee of the provisions of this Agreement;
     (d) The written consent of the General Partner to such substitution is
obtained, which consent may be withheld in the General Partner’s sole and
absolute discretion; and
     (e) The payment by the assignee of all costs to the Partnership associated
with the transaction, including but not limited to legal fees, transfer fees,
and filing fees.
     SECTION 8.8 Allocations Between Transferor and Transferee.
     Upon the transfer of a Partner’s Economic Interest or Partnership Interest,
all items of income, gain, loss, deduction and credit attributable to the
Economic Interest or Partnership Interest so transferred shall be allocated
between the transferor and the transferee in such manner as the transferor and
transferee agree at the time of transfer; provided such allocation does not
violate federal or state income tax law. If the General Partner, in its sole
discretion, deems such laws violated, then such allocation shall be made pro
rata for the fiscal year based upon the number of days during the applicable
fiscal year of the Partnership that the Economic Interest or Partnership
Interest so transferred was held by the transferor and transferee, without
regard to the results of Partnership activities during the period in which each
was the holder, or in such other manner as the General Partner deems necessary
to comply with federal or state income tax laws. Distributions as called for by
this Agreement shall be made to the holder of record of the Economic Interest or
Partnership Interest on the date of distribution. Notwithstanding anything
contained in this Agreement to the contrary, both the Partnership and the
General Partner shall be entitled to treat the assignor of any assigned Economic
Interest or Partnership Interest as the absolute owner

27



--------------------------------------------------------------------------------



 



thereof in all respects, and shall incur no liability for distributions made in
good faith to such assignor in reliance on the Partnership records as they exist
until such time as the written assignment has been received by, and recorded on
the books of the Partnership. For purposes of this Article VIII, the effective
date of an assignment of any Economic Interest or Partnership Interest shall be
the last day of the month specified in the written instrument of assignment.
     SECTION 8.9 Rights, Liabilities of, and Restrictions on Assignee.
     No assignee of a Partner’s Economic Interest or Partnership Interest shall
have the right to participate in the Partnership, inspect the books of account
of the Partnership or exercise any other right of a Partner unless and until
admitted as a Substitute Partner. Notwithstanding the General Partner’s failure
or refusal to admit an assignee as a Substitute Partner, such assignee shall be
entitled to receive the share of income, credit, gain, expense, loss and
deduction and cash distributions provided hereunder that is assigned to it, and,
upon demand, may receive copies of all reports thereafter delivered pursuant to
the requirements of this Agreement; provided, the Partnership shall have first
received notice of such assignment and all required consents thereto shall have
been obtained and other conditions precedent to transfer thereof shall have been
satisfied. The Partnership’s tax returns shall be prepared to reflect the
interests of assignees as well as Partners.
     SECTION 8.10 Death of a Partner.
     Heirs of Partners shall be entitled to inherit the Partnership Interests of
a deceased Investor Limited Partner or of an Investor Limited Partner owned by
an individual who has deceased, provided that upon such death such interests
shall be automatically converted to an Economic Interest only in the Partnership
until such heir agrees in writing to all of the terms and conditions of this
Agreement and such other reasonable terms as may be established by the General
Partner as a condition to such heir becoming an Investor Limited Partner, in
which event such interest shall again become a Partnership Interest in the
Partnership. Notwithstanding the previous sentence at any time within nine
(9) months of the death of an Investor Limited Partner (or of an individual that
owns such Investor Limited Partner) the other Investor Limited Partners for a
period of fifteen (15) days following written notice to them, thereafter the
General Partner for a period of fifteen (15) days and thereafter the Partnership
for a period of fifteen (15) days shall have the option to purchase the
Partnership Interest of the deceased Investor Limited Partner or of an Investor
Limited Partner owned by an individual who has deceased, and the estate of the
deceased individual shall be obligated to sell such Partnership Interest to the
other Partners or the Partnership, in accordance with the terms of this
Section 8.9. The other Partners or the Partnership must exercise their option by
giving written notice thereof to the estate of the deceased Partner, or the
appropriate representative thereof, within the time periods set forth above and
in all events within such nine (9) month period. The purchase price for such
Partnership Interest shall equal the greater of (i) five (5) multiplied by the
net income (as reasonably determined by the Partnership’s accountants) of the
Partnership for the twelve (12) month period ending as of the calendar quarter
most recently ended prior to the death of such Partner multiplied by the
percentage Partnership Interest of such Partner in the Partnership (the “Formula
Purchase Price”); (ii) the Capital Contributions of the applicable Investor
Limited Partner less all amounts distributed to the applicable Investor Limited
Partner by the Partnership and (iii) the fair market value of such applicable
Investor Limited Partner’s Partnership Interest determined by an independent
appraiser reasonably selected by the General Partner provided that the expenses
thereof shall be deducted from the proceeds of such sale. The purchase price
shall be paid (the “Payment Method”) in three (3) equal annual installments, the
first third of which shall be paid upon the determination of the purchase price
and the remaining two (2) installments of which shall be paid on the first and
second anniversary of such date. The outstanding amounts due from the
Partnership to the estate of the deceased Partner shall bear interest at Prime
Rate as of the date of such Partner’s death. Accrued interest shall be paid as
of the dates payments of principal are due as provided above.

28



--------------------------------------------------------------------------------



 



     SECTION 8.11 Repurchase of Interests in Certain Event.
     (a) In the discretion of the General Partner, the Partnership may, but is
not obligated to, repurchase a Partner’s Economic Interest or Partnership
Interest upon such Partner’s breach of the Partner’s obligations contained in
Article III, Sections 5.9, 8.1(b), 8.4, 8.9, 12.1 and 12.11 of this Agreement.
     (b) Each Partner agrees to sell its Partnership Interest to the Partnership
in the event the General Partner elects to exercise the right of repurchase
granted under Section 8.10(a) and the purchase price shall be the lower of
(x) the Capital Contributions of the Partner less all amounts distributed to
such Partner by the Partnership and (y) the Formula Purchase Price.
     SECTION 8.12 Permissible Transfers by Limited Partners.
     Notwithstanding anything in this Agreement to the contrary, one or more
Limited Partners may elect within ninety (90) days of the Effective Date or, if
not Limited Partners on the Effective Date, within thirty (30) days after
acquiring a Partnership Interest in the Partnership, to assign its or their
Partnership Interests to a corporation, limited liability company or limited
partnership formed and maintained for the sole purpose of holding such
Partnership Interests if such assignee is owned by the assigning Limited
Partner(s) or such assignee’s owners are substantially identical to the owners
of such Limited Partner(s) as long as such assignee and its Affiliates agree in
writing to be bound by all the terms and conditions of this Agreement and the
General Partner first approves in writing the terms of all documents creating
and constituting such Entity.
     SECTION 8.13 Sale of Partnership.
     For so long as the Hospital Limited Partner retains its Partnership
Interest, the Hospital Limited Partner shall have a right of first offer to
purchase the Hospital or the controlling equity interests of the Partnership if
the Partnership or the Partners other than the Hospital Limited Partner
determine to market the Hospital or a controlling interest in the Partnership
for sale. The Partnership or the Partners other than the Hospital Limited
Partner, as the case may be, shall give written notice of their desire to sell
the Hospital or a controlling interest in the Partnership, as the case may be,
and the Hospital Limited Partner and the Partnership or the Partners other than
the Hospital Limited Partner, as the case may be, shall negotiate in good faith
for up to forty-five (45) days after receipt of such notice regarding the terms
of such purchase and sale. If the Hospital Limited Partner and the Partnership
(or the Partners other than the Hospital Limited Partner) are unable to agree to
terms of the purchase and sale within such forty-five (45)-day period, the
Partnership (or the Partners other than the Hospital Limited Partner) shall be
permitted to sell the Hospital or a controlling interest in the Partnership to a
third party on commercially reasonable terms.
ARTICLE IX
RECORDS, ACCOUNTINGS AND REPORTS
     SECTION 9.1 Books of Account.
     At all times during the continuance of the Partnership, the General Partner
shall maintain or cause to be maintained true and full financial records and
books of account showing all receipts and expenditures, assets and liabilities,
income and losses, and all other records necessary for recording the
Partnership’s business and affairs including those sufficient to record the
allocations and distributions required by the provisions of this Agreement.

29



--------------------------------------------------------------------------------



 



     SECTION 9.2 Access to Records.
     The books of account and all documents and other writings of the
Partnership, including the Certificate of Limited Partnership and any amendments
thereto, shall at all times be kept and maintained by the General Partner or, if
required by law, at the registered office of the Partnership. Each Partner or
its designated representatives shall, upon reasonable notice to the General
Partner, be granted access to such financial and accounting books, records and
other documents and writings during reasonable business hours and shall have the
right to inspect and make copies of any of such books, records and other
documents and writings, which information may be used solely in connection with
such Partner’s investment in the Partnership. In addition to the foregoing
rights, any one or more Limited Partners holding in the aggregate twenty percent
(20%) of the Partnership Interests shall have the right to retain, at their sole
cost and expense and upon reasonable notice to the General Partner, a firm of
independent certified public accountants to review and/or audit the financial
and accounting books and records of the Partnership, the results of which may be
used solely in connection with such Limited Partners’ investment in the
Partnership.
     SECTION 9.3 Bank Accounts and Investment of Funds.
     (a) the General Partner shall open and maintain, on behalf of the
Partnership, a bank account or accounts in a federally insured bank or savings
institution as it shall determine, in which all monies received by or on behalf
of the Partnership shall be deposited. All withdrawals from such accounts shall
be made upon the signature of such Person or Persons as the General Partner may
from time to time designate.
     (b) Any funds of the Partnership which the General Partner may determine
are not currently required for the conduct of the Partnership’s business may be
deposited with a federally insured bank or savings institution or invested in
short-term debt obligations (including obligations of federal or state
governments and their agencies, commercial paper, certificates of deposit of
commercial banks, savings banks or savings and loan associations) as shall be
determined by the General Partner in its sole discretion.
SECTION 9.4 Fiscal Year.
The Fiscal Year and accounting period of the Partnership shall end on
September 30 of each year.

30



--------------------------------------------------------------------------------



 



     SECTION 9.5 Accounting Reports.
     As soon as reasonably practicable after the end of each fiscal year but in
no event later than 120 days after the end thereof, each Partner shall be
furnished an annual accounting showing the financial condition of the
Partnership at the end of such fiscal year and the result of its operations for
the fiscal year then ended, which annual accounting shall be prepared on an
accrual basis in accordance with generally accepted accounting principles
applied on a consistent basis and shall be delivered to each of the Partners
promptly after it has been prepared. It shall include a balance sheet as of the
end of such Fiscal Year and statements of income and expense, each Partner’s
equity, and cash flow for such Fiscal Year. At the General Partner’s election
the Partnership shall either be audited or such annual accountings shall be
either reviewed or compiled by a firm of independent certified public
accountants engaged by the General Partner on behalf of the Partnership. The
report shall set forth the distributions to the Partners for such Fiscal Year
and shall separately identify distributions from (i) operating revenue during
such Fiscal Year, (ii) operating revenue from a prior period which had been held
as reserves, (iii) proceeds from the sale or refinancing of the Equipment, and
(iv) unexpended proceeds received from the sale of Partnership Interests.
Following the opening of the Hospital, the General Partner shall also cause to
be prepared and distributed to the Partners quarterly financial statements
following the General Partner’s public announcement of its results for such
quarter in a form and containing such information as reasonably determined by
the General Partner.
     SECTION 9.6 Tax Returns.
     The General Partner shall cause income tax returns for the Partnership to
be prepared, at Partnership expense, and timely filed with the appropriate
authorities. As soon as is reasonably practicable, and in any event on or before
the expiration of 75 days following the end of each Fiscal Year, each Partner
shall be furnished with a statement to be used in the preparation of the
Partner’s tax returns, showing the amounts of any Profits or Losses allocated to
the Partner, and the amount of any distributions made to the Partner, pursuant
to this Agreement, along with a reconciliation of the annual report with
information furnished to Partners for income tax purposes.
ARTICLE X
MEETINGS AND VOTING RIGHTS OF PARTNERS
     SECTION 10.1 Meetings.
     (a) Meetings of the Partners of the Partnership for any purpose may be
called by the General Partner, any Investor Representative or by Limited
Partners holding in the aggregate ten percent (10%) of the Partnership
Interests. Such request shall state the purpose of the proposed meeting and the
matters proposed to be acted upon thereat. Such meetings shall be held in the
Harlingen, Texas area.
     (b) A notice of any such meeting shall be given by mail, not less than
fifteen (15) days nor more than sixty (60) days before the date of the meeting,
to each Partner at its address as specified in Section 12.7. Such notice shall
be in writing, and shall state the place, date and hour of the meeting, and
shall indicate that it is being issued at or by the direction of the General
Partner or by the Limited Partners, as the case may be. The notice shall state
the purpose or purposes of the meeting. If a meeting is adjourned to another
time or place, and if any announcement of the adjournment of time or place is
made at the meeting, it shall not be necessary to give notice of the adjourned
meeting.

31



--------------------------------------------------------------------------------



 



     (c) Each Partner may authorize any Person or Persons to act for the Partner
by proxy in all matters in which a Partner is entitled to participate, whether
by waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by the Partner or its attorney-in-fact. No proxy shall be
valid after the expiration of eleven months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Partner executing it.
     SECTION 10.2 Voting Rights of Partners.
     (a) Each Partner shall take no part in or interfere in any manner with the
control, conduct or operation of the Partnership, and shall have no right or
authority to act for or bind the Partnership except as provided herein. Votes or
decisions, to the extent taken or to be made, of the Partners may be cast at any
duly called meeting of the Partnership or in writing within ten (10) days after
written request therefor. Each Partner shall be entitled to the number of votes
equal to the percentage Partnership Interest of such Partner.
     (b) No Partner shall have the right or power to vote to: (i) withdraw or
reduce the Partner’s Capital Contributions except as a result of the dissolution
and liquidation of the Partnership or as otherwise provided by law or this
Agreement; (ii) bring an action for partition against the Partnership;
(iii) cause the termination and dissolution of the Partnership by court decree
or otherwise, except as set forth in this Agreement; or (iv) demand or receive
property other than cash in return for its Capital Contributions.
     (c) The Hospital Limited Partner shall not be entitled to vote (i) on any
matter if counsel for the Partnership reasonably determines that the exercise of
such voting rights would be reasonably likely to violate any laws or regulations
applicable to the ownership or operation of hospitals in general and the
Hospital, in particular; (ii) on any proposed transaction, bid or other matter
with respect to which the Hospital is (or is reasonably likely to be) a
competitor of the Hospital Limited Partner or any of its Affiliates; or (iii) on
any matter that relates to contracts or arrangements between the Partnership and
the Hospital Limited Partner or its affiliates.
ARTICLE XI
AMENDMENTS
     SECTION 11.1 Authority to Amend by General Partner.
     Except as otherwise provided by Section 11.2, this Agreement and the
Certificate of Limited Partnership of the Partnership may be amended by the
General Partner with the approval of the Investor Representatives which approval
shall not be unreasonably withheld or delayed:
     (a) To admit additional Partners or Substitute Partners but only in
accordance with and if permitted by the other terms of this Agreement;
     (b) To preserve the legal status of the Partnership as a limited
partnership under the Act or other applicable state or federal laws if such does
not change the substance hereof, and the Partnership has obtained the written
opinion of its counsel to that effect;
     (c) To cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein, to clarify any
provision of this Agreement, or to

32



--------------------------------------------------------------------------------



 



make any other provisions with respect to matters or questions arising under
this Agreement which will not be inconsistent with the provisions of this
Agreement;
     (d) To satisfy the requirements of the Code and Regulations with respect to
limited partnerships or of any federal or state securities laws or regulations,
provided such amendment does not adversely affect the Partnership Interests of
Partners and is necessary or appropriate in the written opinion of counsel and
any amendment under this subsection (d) shall be effective as of the date of
this Agreement;
     (e) To the extent that it can do so without materially reducing the
economic return on investment in the Partnership to any Partner, to satisfy any
requirements of federal or state legislation or regulations, court order, or
action of any governmental administrative agency with respect the operation or
ownership of the Hospital;
     (f) Subject to the terms of Section 2.5, to extend the term of the
Partnership; and
     (g) Upon written notice to all Partners, the General Partner may elect to
create a governing body of up to nine (9) members to serve as the governing body
of the Hospital. In such event, the governing body members shall include, in
addition to the General Partner or its designee, the president or chief
executive officer of the Hospital who shall be designated by the General Partner
and three (3) additional General Partners elected from time to time by the
Investor Limited Partners one of whom must be the medical director of the
hospital. The remaining members of the governing body shall be elected from time
to time by the General Partner. The General Partner may delegate to such
governing body such duties and responsibilities of the General Partner as the
General Partner deems necessary or appropriate. Notwithstanding the foregoing,
in the event the governing body is so created, the Investor Limited Partners
shall continue to have the right to elect Investor Representatives who shall be
designated to make decisions which are specifically authorized to be made by the
Investor Representatives under this Agreement and the General Partner shall
continue to have the right to make decisions with respect to matters which are
reserved for the General Partner at the time the number of General Partners is
so expanded.
     SECTION 11.2 Restrictions on General Partner’s Amendments: Amendments by
Limited Partners.
     Except as provided in Section 11.1, amendments to this Agreement shall be
made only upon the consent of the General Partner, HPHI and with a Majority Vote
of Investor Limited Partners; provided that any amendment to this Agreement that
would amend the rights of the Hospital Limited Partner expressly set forth in
this Agreement in any material manner shall also require the consent of the
Hospital Limited Partner. Except as set forth in this Section 11.2, no amendment
shall be made pursuant to Section 11.1 which would materially and adversely
affect the federal income tax treatment to be afforded each Partner, materially
and adversely affect the Partnership Interests and liabilities of each Partner
as provided herein, materially change the purposes of the Partnership, extend or
otherwise modify the term of the Partnership, or materially change the method of
allocations and distributions as provided in Article VI and Article VII.
     SECTION 11.3 Amendments to Certificate.
     In making any amendments to this Agreement, there shall be prepared,
executed and filed for recording by the General Partner such documents amending
the Certificate of Limited Partnership as required under the Act.

33



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     SECTION 12.1 Revocable Limited Power of Attorney.
     Upon the execution hereof, each Limited Partner hereby revocably
constitutes and appoints the General Partner as its true and lawful attorney in
the Limited Partner’s name and on the Limited Partner’s behalf to take at any
time all such action which the General Partner is expressly authorized to
perform, or which a Limited Partner is expressly required to perform, under this
Agreement.
     SECTION 12.2 Waiver of Provisions.
     The waiver of compliance at any time with respect to any of the provisions,
terms or conditions of this Agreement shall not be considered a waiver of such
provision, term or condition itself or of any of the other provisions, terms or
conditions hereof.
     SECTION 12.3 Interpretation and Construction.
     This Agreement contains the entire agreement among the Partners and any
modification or amendment hereto must be accomplished in accordance with the
provisions of Article XI and Article XII. Where the context so requires, the
masculine shall include the feminine and the neuter, and the singular shall
include the plural. The headings and captions in this Agreement are inserted for
convenience and identification only and are in no way intended to define, limit
or expand the scope and intent of this Agreement or any provision thereof. The
references to Section and Article in this Agreement are to the Sections and
Articles of this Agreement.
     SECTION 12.4 Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, exclusive of its conflict of law rules.
     SECTION 12.5 Partial Invalidity.
     In the event that any part or provision of this Agreement shall be
determined to be invalid or unenforceable, the remaining parts and provisions of
said Agreement which can be separated from the invalid or unenforceable
provision and shall continue in full force and effect.
     SECTION 12.6 Binding on Successors.
     The terms, conditions and provisions of this Agreement shall inure to the
benefit of, and be binding upon the parties hereto and their respective heirs,
successors, distributees, legal representatives, and assigns. However, none of
the provisions of this Agreement shall be for the benefit of or enforceable by
any creditors of the Partnership.
     SECTION 12.7 Notices and Delivery.
     (a) To Partners. Any notice to be given hereunder at any time to any
Partner or any document reports or returns required by this Agreement to be
delivered to any Partner, may be delivered personally or mailed to such Partner,
postage prepaid, addressed to the Partner at such times as the Partner shall by
notice to the Partnership have designated as the Partner’s address for

34



--------------------------------------------------------------------------------



 



the mailing of all notices hereunder or, in the absence of such notice, to the
address set forth in Article IV hereof. Any notice, or any document, report or
return so delivered or mailed shall be deemed to have been given or delivered to
such Partner at the time it is mailed, as the case may be.
     (b) To the Partnership. Any notice to be given to the Partnership hereunder
shall be delivered personally or mailed to the Partnership, by certified mail,
postage prepaid, addressed to the Partnership at its registered office. Any
notice so delivered or mailed shall be deemed to have been given to the
Partnership at the time it is delivered or mailed, as the case may be.
     SECTION 12.8 Counterpart Execution; Facsimile Execution.
     This Agreement may be executed in any number of counterparts with the same
effect as if all of the Partners had signed the same document. Such executions
may be transmitted to the Partnership and/or the other Partners by facsimile and
such facsimile execution shall have the full force and effect of an original
signature. All fully executed counterparts, whether original executions or
facsimile executions or a combination, shall be construed together and
constitute one and the same agreement.
     SECTION 12.9 Statutory Provisions.
     Any statutory reference in this Agreement shall include a reference to any
successor to such statute and/or revision thereof.
     SECTION 12.10 Waiver of Partition.
     Each party does hereby waive any right to partition or the right to take
any other action which might otherwise be available to such party for the
purpose of severing its relationship with the Partnership or such party’s
interest in the assets held by the Partnership from the interests of other
Partners until the end of the term of both this Partnership and any successor
partnership formed pursuant to the terms hereof.
     SECTION 12.11 Change In Law.
     If due to any new law, rule or regulation, or due to an interpretation or
enforcement of any existing law, rule or regulation, health care counsel
reasonably selected by the General Partner determines in writing that it is
reasonably likely that the relationships established between any of the parties
to this Agreement including any of their Affiliates and/or successors or assigns
will not comply with any law, rule, regulation or interpretation thereof
(“Applicable Law”), then the parties hereto hereby agree first, to negotiate in
good faith to restructure the relationships established under this Agreement so
as to bring them into compliance with such applicable laws while at the same
time preserving the material benefits of each of the parties hereto. In the
event that a specific proposal for the restructuring of this Agreement is
approved by the General Partner and a Majority Vote of Investor Limited
Partners, such restructured agreement shall become binding upon all Partners of
the Partnership. Second, in the event that within forty-five (45) days following
the Partnership’s receipt of legal advice in writing from such health care
counsel regarding Applicable Law the parties hereto are unable to negotiate an
acceptable restructuring of their relationship, then the General Partner shall
have the option, within the following forty-five (45) day period, to purchase
the Partnership Interests of some or all of the Limited Partners whose ownership
is involved with such noncompliance with Applicable Law for a purchase price
equal to the greater of: (a) the Formula Purchase Price or (b) the amount of the
Capital Contributions made by each such Partner to the Partnership together with
interest thereon computed at the Prime Rate as of the date of this Agreement
from the date of such contribution through the date upon which the General
Partner pays all amounts due under the terms of this Section 12.11. For these
purposes, distributions to the Partners by the Partnership

35



--------------------------------------------------------------------------------



 



after the effective date of this Agreement (and whether before or after health
care counsel determined there was a problem under an Applicable Law or before or
after the exercise of the purchase option) shall be treated as payments by the
General Partner. Such purchase price shall be paid in accordance with the
Payment Method. Third, in the event that the General Partner does not exercise
its option to purchase Partnership Interests of a Partner whose ownership causes
the Partnership not to be in compliance with Applicable Law, such Partners may
elect in writing within the following forty-five (45) day period, to require
that the Partnership be dissolved, in which event the Partnership shall be
dissolved in accordance with the terms of this Agreement.
     SECTION 12.12 Investment Representations of the Partners.
     (a) Each Partner or individual executing this Agreement on behalf of an
Entity which is a Partner hereby represents and warrants to the Partnership and
to the Partners that such Partner has acquired such Partner’s Partnership
Interest in the Partnership for investment solely for such Partner’s own account
with the intention of holding such Partnership Interest for investment, without
any intention of participating directly or indirectly in any distribution of any
portion of such Partnership Interest, including an Economic Interest, and
without the financial participation of any other Person in acquiring such
Partnership Interest in the Partnership.
     (b) Each Partner or individual executing this Agreement on behalf of an
entity which is a Partner hereby acknowledges that such Partner is aware that
such Partner’s Partnership Interest in the Partnership has not been registered
(i) under the Securities Act of 1933, as amended (the “Federal Act”), (ii) under
applicable Texas securities laws, or (iii) under any other state securities
laws. Each Partner or individual executing this Agreement on behalf of an Entity
which is a Partner further understands and acknowledges that his representations
and warranties contained in this Section are being relied upon by the
Partnership and by the Partners as the basis for the exemption of the Partners’
Partnership Interest in the Partnership from the registration requirements of
the Federal Act and from the registration requirements of applicable Texas
securities laws and all other state securities laws. Each Partner or individual
executing this Agreement on behalf of an Entity which is a Partner further
acknowledges that the Partnership will not and has no obligation to recognize
any sale, transfer, or assignment of all or any part of such Partner’s
Partnership Interest, including an Economic Interest in the Partnership to any
Person unless and until the provisions of this Agreement hereof have been fully
satisfied.
     (c) Each Partner or individual executing this Agreement on behalf of an
Entity which is a Partner hereby acknowledges that prior to his execution of
this Agreement, such Partner received a copy of this Agreement and that such
Partner has examined this Agreement or caused this Agreement to be examined by
such Partner’s representative or attorney. Each Partner or individual executing
this Agreement on behalf of an Entity which is a Partner hereby further
acknowledges that such Partner or such Partner’s representative or attorney is
familiar with this Agreement and with the Partnership’s business plans. Each
Partner or individual executing this Agreement on behalf of an Entity which is a
Partner acknowledges that such Partner or such Partner’s representative or
attorney has made such inquiries and requested, received, and reviewed any
additional documents necessary for such Partner to make an informed investment
decision and that such Partner does not desire any further information or data
relating to the Partnership or to the Partners. Each Partner or individual
executing this Agreement on behalf of an Entity which is a Partner hereby
acknowledges that such Partner understands that the purchase of such Partner’s
Partnership Interest in the Partnership is a speculative investment involving a
high degree of risk and hereby represents that such Partner has a net worth
sufficient to bear the economic risk of such Partner’s investment in the
Partnership and to justify such Partner’s investing in a highly speculative
venture of this type.

36



--------------------------------------------------------------------------------



 



     SECTION 12.13 Authorization and Release of Investor Representatives.
     Each of the Investor Limited Partners hereby authorizes the Investor
Representatives to make the decisions to be made by the Investor Representatives
hereunder and hereby release and hold harmless the Investor Representatives from
any and all claims, liabilities, losses or damages which any of them may have
now or in the future resulting from any decision made by the Investor
Representatives hereunder unless due to the gross negligence or willful
misconduct of such Investor Representative.
     SECTION 12.14 Referrals to Hospital and Ownership of Shares of Common Stock
of MedCath Holdings, Inc. and/or MedCath Incorporated.
     Each Limited Partner agrees that if in the reasonable opinion of health
care counsel to the General Partner or its Affiliates, referrals of patients to
the Hospital by the Limited Partner or ownership of shares of common stock in
MedCath Holdings, Inc. and/or MedCath Incorporated by the Limited Partner would
cause or constitute a violation of any federal or state law, rule or regulation,
then, as applicable,
     (a) the Limited Partner shall not refer patients to the Hospital; and
     (b) the Limited Partner shall not acquire, nor continue to own any of
shares of common stock of MedCath Holdings, Inc. and/or MedCath Incorporated.
     SECTION 12.15 Acknowledgments Regarding Legal Representation.
     Each of the Partners hereunder acknowledge and agree that Moore & Van
Allen, PLLC is counsel for the General Partner and its Affiliates, and may also
serve as counsel for the Partnership from time to time. Each of the Partners
hereby acknowledges and consents to such representation. Each Partner other than
the General Partner further acknowledges and agrees that it shall have no
attorney-client relationship with Moore & Van Allen, PLLC as a result of Moore &
Van Allen, PLLC’s representation of the Partnership from time to time. Each
Partner further consents to Moore & Van Allen’s representation of the
Partnership to the extent such firm is requested to do so by the General
Partner.
     SECTION 12.16 Exhibits.
     The Exhibits to this Agreement, each of which is incorporated by reference,
are:

         
EXHIBIT A:
  Certificate of Limited Partnership.  
EXHIBIT B:
  Information Exhibit.  
EXHIBIT C:
  Glossary of Terms.  
EXHIBIT D:
  Development Budget Exhibit.  
EXHIBIT E:
  Regulatory Allocations.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
following execution page(s), to be effective as of the date hereof.
[EXECUTIONS APPEAR ON THE FOLLOWING PAGES]

37



--------------------------------------------------------------------------------



 



EXECUTION PAGE
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership

                  GENERAL PARTNER:    
 
                HMC MANAGEMENT COMPANY, LLC    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
        LIMITED PARTNERS:    
 
                HARLINGEN PARTNERSHIP HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
                     
 
                VALLEY BAPTIST MANAGEMENT SERVICES CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
                     
 
                     
 
                     
 
                     
 
                     

38



--------------------------------------------------------------------------------



 



For the purpose of acknowledging and agreeing to be bound by the terms of
Section 5.9 hereof, the undersigned Affiliates of the Partners other than the
General Partner and HPHI hereby execute this Amended and Restated Limited
Partnership Agreement.

               
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
             
 
       
 
  By    
 
       
 
       
 
  Title:    
 
       

39



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



Certificate of Domestic Limited Partnership
(CERTIFICATE) [g11028g110281a.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership
INFORMATION EXHIBIT

                                  Additional         Initial Capital*   Capital
  Percentage Name, Address & TIN   Contribution   Contributions   Partnership
Interest
GENERAL PARTNER:
                   
 
                   
HMC Management Company, LLC.
7621 Little Avenue, Suite 106
Charlotte, NC 28226
  $ 80,000   $ 1,472,304
(Note 1)     3.42 %
 
                   
LIMITED PARTNERS:
                   
 
                   
Harlingen Partnership Holdings, Inc.
7621 Little Avenue, Suite 106
Charlotte, NC 28226
  $ 4,000,000           32.58 %
 
                   
Investor Limited Partners
  $ 3,920,000           31.90 %
 
                   
Valley Baptist Management Services Corporation
        $ 17,055,400
(Note 2)     32.10 %

 
Notes:

(1)   HMC Management has made or caused to be made a capital contribution of a
portion of an obligation payable by HMC Realty, LLC, in the principal amount of
$317,696, and has agreed to convert a portion of a loan obligation in the
principal amount of $1,154,607 owed by the Partnership to HMC Management or an
affiliate to general partnership interest in the Partnership.   (2)   The
Hospital Limited Partner has agreed to convert a portion of a loan obligation in
the principal amount of $17,055,393 owed by the Partnership to an affiliate of
the Hospital Limited Partner to limited partnership interest in the Partnership.

 



--------------------------------------------------------------------------------



 



Sale of Hospital; Right of First Offer
(formerly Article XVI of the Convertible Note Purchase Agreement)
     The Partnership hereby agrees it will not pursue the sale of the Hospital
or a controlling interest in the Partnership during the period from December 27,
2005 to December 27, 2008 unless approved by the partners of the Partnership and
Hospital Limited Partner; provided, however, that nothing herein will prohibit a
sale of a controlling interest in HPH or its parent, MedCath or its Affiliates
(other than the Partnership) or a sale of substantially all of the assets of HPH
or MedCath or its Affiliates (other than the Partnership). After December 27,
2008, for so long as Hospital Limited Partner owns the Partnership Interest,
Hospital Limited Partner shall have a right of first offer to purchase the
Hospital or the equity interests of the Partnership if the partners of the
Partnership determine to market the Hospital or a controlling interest in the
Partnership for sale. The Partnership or the partners of the Partnership, as the
case may be, shall give written notice of their desire to sell the Hospital or a
controlling interest in the Partnership, as the case may be, and Hospital
Limited Partner and the Partnership or the partners of the Partnership, as the
case may be, shall negotiate in good faith for up to forty-five (45) days after
receipt of such notice regarding the terms of such purchase and sale. If
Hospital Limited Partner and the Partnership (or the partners) are unable to
agree to terms of the purchase and sale within such forty-five (45)-day period,
the Partnership (or the partners) shall be permitted to sell the Hospital or a
controlling interest in the Partnership to a third party on commercially
reasonable terms.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership
GLOSSARY OF TERMS
     As used in this Agreement, the following terms shall have the following
definitions (unless otherwise expressly provided herein).
     “Act” means the North Carolina Revised Uniform Limited Partnership Act, as
in effect in North Carolina and set forth at N.C. Gen. Stat. §§ 59-101 through
59-1106 (or any corresponding provisions of succeeding law).
     “Adjusted Capital Account” means, with respect to any Partner or Economic
Interest Owner, such Person’s Capital Account (as defined below) as of the end
of the relevant Fiscal Year increased by any amounts which such Person is
obligated to restore, or is deemed to be obligated to restore pursuant to the
next to last sentences of Regulations Section 1.704-2(g)(1) (share of minimum
gain) and Regulations Section 1.704-2(i)(5) (share of partner nonrecourse debt
minimum gain) and decreased by the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
     “Affiliate” means with respect to a Person, (i) any relative of such
Person; (ii) any officer, director, trustee, partner, manager, employee or
holder of ten percent (10%) or more of any class of the outstanding voting
securities or of an equity interest of such Person; or (iii) Entity or holder of
ten percent (10%) or more of the outstanding voting securities or of an equity
interest of any Entity, controlling, controlled by, or under common control with
such Person.
     “Agreed Value” means with respect to any noncash asset of the Partnership
an amount determined and adjusted in accordance with the following provisions:
     (a) The initial Agreed Value of any noncash asset contributed to the
capital of the Partnership by any Partner shall be its gross fair market value,
as agreed to by the contributing Partner and the Partnership.
     (b) The initial Agreed Value of any noncash asset acquired by the
Partnership other than by contribution by a Partner shall be its adjusted basis
for federal income tax purposes.
     (c) The initial Agreed Values of all the Partnership’s noncash assets,
regardless of how those assets were acquired, shall be reduced by depreciation
or amortization, as the case may be, determined in accordance with the rules set
forth in Regulations Section 1.704-1(b)(2)(iv)(f) and (g).
     (d) The Agreed Values, as reduced by depreciation or amortization, of all
noncash assets of the Partnership, regardless of how those assets were acquired,
shall be adjusted from time to time to equal their gross fair market values, as
agreed to by the Partners in writing, as of the following times:

  (i)   the acquisition of a Partnership Interest or an additional Partnership
Interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution;

 



--------------------------------------------------------------------------------



 



  (ii)   the distribution by the Partnership of more than a de minimis amount of
money or other property as consideration for all or part of a Partnership
Interest in the Partnership; and     (iii)   the termination of the Partnership
for federal income tax purposes pursuant to Code Section 708(b)(1)(B).

     If, upon the occurrence of one of the events described in (i), (ii) or
(iii) above the Partners do not agree in writing on the gross fair market values
of the Partnership’s assets, it shall be deemed that the fair market values of
all the Partnership’s assets equal their respective Agreed Values immediately
prior to the occurrence of the event and thus no adjustment to those values
shall be made as a result of such event.
     “Agreement” means this Limited Partnership Agreement, as amended from time
to time.
     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership, as filed with the Secretary of State of North
Carolina as the same may be amended from time to time.
     “Capital Account” means with respect to each Partner or assignee an account
maintained and adjusted in accordance with the following provisions:
     (a) Each Person’s Capital Account shall be increased by Person’s Capital
Contributions, such Person’s distributive share of Profits, any items in the
nature of income or gain that are allocated pursuant to the Regulatory
Allocations and the amount of any Partnership liabilities that are assumed by
such Person or that are secured by Partnership property distributed to such
Person.
     (b) Each Person’s Capital Account shall be decreased by the amount of cash
and the Agreed Value of any Partnership property distributed to such Person
pursuant to any provision of this Agreement, such Person’s distributive share of
Losses, any items in the nature of loss or deduction that are allocated pursuant
to the Regulatory Allocations, and the amount of any liabilities of such Person
that are assumed by the Partnership or that are secured by any property
contributed by such Person to the Partnership.
     In the event any Partnership Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred Partnership Interest.
     In the event the Agreed Values of the Partnership assets are adjusted
pursuant to the definition of Agreed Value contained in this Agreement, the
Capital Accounts of all Partners shall be adjusted simultaneously to reflect the
aggregate adjustments as if the Partnership recognized gain or loss equal to the
amount of such aggregate adjustment.
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such regulations. In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed to comply with such Regulation,
the General Partner may make such modification, provided that it is not likely
to have a material effect on the amounts distributable to any Partner pursuant
to Articles VI or VII hereof upon the dissolution of the Partnership. In the
event the General Partner shall determine such adjustments are necessary or
appropriate to comply with Regulations Section 1.704-1(b)(2)(iv), the General
Partner shall adjust the amounts debited or credited to Capital Accounts with

C-5



--------------------------------------------------------------------------------



 



respect to (i) any property contributed by the Partners or distributed to the
Partners and (ii) any liabilities secured by such contributed or distributed
property or assumed by the Partners. The General Partner shall also make any
other appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b). In the event any Partnership Interest in the Partnership is
transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Partnership Interest.
     “Capital Contribution” means with respect to any Partner, the amount of
money and the initial Agreed Value of any property (other than money)
contributed to the Partnership with respect to the Partnership Interest of such
Partner.
     “Cash Distributions” means net cash distributed to Partners resulting from
Cash Flow from Operations or Cash from Sales or Refinancing, but shall not
include cash payments made to the General Partner as its Management Fee for
services or any amount in repayment of loans made by the Partners to the
Partnership.
     “Cash Flow from Operations” means net cash funds provided from operations,
exclusive of Cash from Sales or Refinancing, of the Partnership or investment of
any Partnership funds, without deduction for depreciation, but after deducting
cash funds used to pay or establish a reserve for expenses, debt payments,
capital improvements, and replacements and for such other items as the General
Partner reasonably determines to be necessary or appropriate; provided, however,
that such amount shall be reduced to the extent required to comply with written
requirements of the Partnership’s lenders; provided further, that without the
consent of the Investor Representatives, the General Partner shall not use such
net cash funds for the early repayment of Partnership debt.
     “Cash from Sales or Refinancing” means the net cash proceeds received by
the Partnership from or as a result of any Sale or Refinancing of property after
deducting (i) all expenses incurred in connection therewith, (ii) any amounts
applied by the General Partner in its sole and absolute discretion toward the
payment of any indebtedness and other obligations of the Partnership then due
and payable, including payments of principal and interest on mortgages, (iii)
the payment of any other expenses or amounts owed by the Partnership to other
parties to the extent then due and payable, and (iv) the establishment of any
reserves deemed necessary by the General Partner in its sole and absolute
discretion; provided, however, that such amount shall be reduced to the extent
required to comply with written requirements of the Partnership’s lenders. If
the proceeds of any sale or refinancing are paid in more than one installment,
each such installment shall be treated as a separate Sale or Refinancing for the
purposes of this definition.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference herein to a specific section(s) of the Code shall be deemed
to include a reference to any corresponding provision of future law.
     “Convertible Loans” is defined in Recital D hereto.
     “Convertible Note Purchase Agreement” is defined in Recital D hereto.
     “Default Rate” means a per annum rate of return on a specified principal
sum, compounded monthly, equal to the greater of (a) the Prime Rate plus 500
basis points, or (b) 18%, but in no event greater than the highest rate allowed
by law.

C-6



--------------------------------------------------------------------------------



 



     “Economic Interest” means and shall refer to that portion of the
Partnership Interest of a Partner in the economic rights and benefits of the
Partnership, including but not limited to all Profits, Losses and Cash
Distributions. Such an Economic Interest will be measured by an amount equal to
the Partner’s percentage Partnership Interest in the Partnership as the same may
be adjusted from time to time.
     “Economic Interest Owner” means a Person who has validly acquired a
Partner’s Economic Interest as permitted under this Agreement but who has not
become a Partner. Such Person shall be entitled to the allocations of Profits
and Losses and Cash Distributions under Article VI and VII to which the previous
owner of the Economic Interest would have been entitled had such previous owner
retained the Economic Interest. Unless and until such Economic Interest Holder
is admitted as a Substitute Partner, it shall be a mere assignee of a Partner.
     “Entity” means any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association or any foreign trust or foreign business
organization.
     “Equipment” means the appropriate equipment and supplies required from time
to time in connection with the development and operation of the Hospital.
     “Fiscal Year” means, with respect to the first year of the Partnership, the
period beginning upon the formation of the Partnership and ending on the next
September 30, with respect to subsequent years of the Partnership, the twelve
month period beginning October 1 and ending September 30, and, with respect to
the last year of the Partnership, the portion of the period beginning October 1
and ending with the date of the final liquidating distributions.
     “General Partner” means and shall refer to HMC Management. The powers,
rights and duties of the General Partner to manage the affairs of the
Partnership are specified or designated in this Agreement.
     “HHM” means and shall refer to Harlingen Hospital Management, Inc., which
served as the initial General Partner of the Partnership.
     “HMC Management” means and shall refer to HMC Management Company, LLC, a
North Carolina limited liability company, assignee of all of HHM’s rights and
obligations as General Partner of the Partnership.
     “Hospital” means an acute care general hospital providing medical care and
surgery in Harlingen, Texas as further described in Section 2.3 of the
Agreement.
     “Hospital Limited Partner” means Valley Baptist Management Services
Corporation.
     “HPHI” means Harlingen Partnership Holdings, Inc., which shall be a Limited
Partner of the Partnership.
     “Investor Limited Partners” means the Limited Partners other than (a) HPHI
and (b) the Hospital Limited Partner.
     “Investor Representatives” means five (5) individuals elected by the
Investor Limited Partners in accordance with Section 5.13.
     “Limited Partners” means the Limited Partners listed on the Information
Exhibit attached hereto.

C-7



--------------------------------------------------------------------------------



 



     “Majority Vote of Investor Limited Partners” means and shall refer to the
affirmative vote, approval or consent of Investor Limited Partners holding a
majority of the percentage Partnership Interests held by the Investor Limited
Partners in the aggregate.
     “Management Fee” means the amounts payable to the General Partner pursuant
to Section 5.6(b)(ii) for services rendered in managing the operations of the
Partnership.
     “Material Agreement” means any binding agreement which may not be canceled
upon less than ninety (90) days notice and which calls for the expenditure of
funds, or involves an obligation for financing, in excess of $100,000.00
exclusive of agreements or obligations contemplated by any budget, development
plan, financing or construction contract approved by the General Partner or
agreements incurred in the ordinary course of business such as employment
agreements, purchases of supplies and routine services and the like.
     “Material Decision” means any decisions regarding approvals of the
development and operating budgets for the Hospital, the selection of the site
for the Hospital, the design of the Hospital, the selection of the Hospital’s
senior administrator, strategic planning, the execution of managed care
contracts and the execution of exclusive contracts to provide physician services
to the Hospital.
     “Organization Expenses” means those expenses incurred, either by the
Partnership, on behalf of the Partnership or for which the Partnership has
agreed to make reimbursement, in connection with the formation of the
Partnership including such expenses as: (i) registration fees, filing fees, and
taxes; and (ii) legal fees incurred in connection with any of the foregoing.
     “Partner” means and shall refer to the organizers of the Partnership
(unless or until any such organizer has withdrawn) and each of the Persons
identified as “Partners” in the then applying Information Exhibit attached
hereto and incorporated herein by this reference. If a Person is already a
Partner immediately prior to the purchase or other acquisition by such Person of
an Economic Interest or Partnership Interest, such Person shall have all the
rights of a Partner with respect to such purchased or otherwise acquired
Partnership Interest or Economic Interest, as the case may be.
     “Partnership” means and shall refer to Harlingen Medical Center, Limited
Partnership, which was created upon the filing of the Certificate of Limited
Partnership with the Office of the Secretary of State of North Carolina, to be
operated under the name Harlingen Medical Center, Limited Partnership, a North
Carolina limited partnership, and to continue under this Agreement, as amended
from time to time.
     “Partnership Interest” means all of a Partner’s rights in the Partnership,
including without limitation the Partner’s share of Profits, Losses, Cash
Distributions and other benefits of the Partnership, any right to vote, any
right to participate in the management of the business and affairs of the
Partnership, including the right to vote on, consent to, or otherwise
participate in any decision or action of or by the Partners granted pursuant to
this Limited Partnership Agreement or the Act. The percentage Partnership
Interest of each Partner, their Capital Contributions and other related
information shall be listed on the Information Exhibit. The percentage
Partnership Interests generally shall be based upon the pro rata Capital
Contribution of each Partner.
     “Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such
individual or Entity where the context so permits.
     “Prime Rate” means the rate of interest as of the relevant day or time
period as announced by the Bank of America, N.A. or its successor in interest
from time to time as its prime or reference rate.

C-8



--------------------------------------------------------------------------------



 



     “Profits and Losses” means, for each Fiscal Year or other period, an amount
equal to the Partnership’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(l) shall be included in taxable income or loss), with the
following adjustments:
     (a) Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;
     (b) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses, shall be subtracted from such
taxable income or loss;
     (c) Gain or loss resulting from dispositions of Partnership assets shall be
computed by reference to the Agreed Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Agreed Value.
     “Project Costs” shall include, without limitation, all costs incurred by
the Partnership in connection with the development and construction of the
Hospital, including without limitation, land acquisition costs, equipment costs,
architectural, design and engineering costs, legal and accounting costs,
construction costs, construction period interest, pre-opening expenses, fees
payable to the General Partner or its Affiliates, and other construction and
development costs incurred in connection with the construction and development
of the Hospital, which total amount shall finally be determined by the General
Partner following the opening of the Hospital.
     “Refinancing” means any borrowing incurred or made to recapitalize the
Partnership or the equity investment in, or to refinance any loan used to
finance the acquisition of property.
     “Regulations” means rules, orders, and regulations issued pursuant to or
under the authority of the Code and shall include revisions to and succeeding
provisions as appropriate.
     “Regulatory Allocations” means those allocations of items of Partnership
income, gain, loss or deduction set forth on the Regulatory Allocations Exhibit
and designed to enable the Partnership to comply with the alternate test for
economic effect prescribed in Regulations Section 1.704-1(b)(2)(ii)(d), and the
safe-harbor rules for allocations attributable to nonrecourse liabilities
prescribed in Regulations Section 1.704-2.
     “Sale” means the sale, exchange, involuntary conversion (other than a
casualty followed by reconstruction), condemnation, or other disposition of
property by the Partnership, except for dispositions of inventory items and
personal property in the ordinary course of business and in connection with the
replacement of such property.
     “Substitute General Partner” means a General Partner who succeeds the
General Partner with all of the specific rights and powers of such General
Partner under this Agreement.
     “Substitute Investor Representative” means an Investor Representative who
succeeds an Investor Representative with all of the specific rights and powers
of such Investor Representative under this Agreement.

C-9



--------------------------------------------------------------------------------



 



     “Substitute Partner” means an assignee of a Partner who has been admitted
to the Partnership and granted all the rights of a Partner in place of its
assignor pursuant to the provisions of this Agreement. A Substitute Partner,
upon its admission as such, shall replace and succeed to the rights, privileges,
and liabilities of the Partner from whom it acquired its interest in the
Partnership, to the extent of the Economic Interest assigned.

C-10



--------------------------------------------------------------------------------



 



EXHIBIT D
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
A North Carolina Limited Partnership
DEVELOPMENT BUDGET EXHIBIT
[INTENTIONALLY OMITTED]

C-11



--------------------------------------------------------------------------------



 



EXHIBIT E
TO THE
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HARLINGEN MEDICAL CENTER, LIMITED PARTNERSHIP
a North Carolina limited partnership
REGULATORY ALLOCATIONS
     This Exhibit contains special rules for the allocation of items of
Partnership income, gain, loss and deduction that override the basic allocations
of Profits and Losses in the Agreement to the extent necessary to cause the
overall allocations of items of Partnership income, gain, loss and deduction to
have substantial economic effect pursuant to Regulations Section 1.704-1(b) and
shall be interpreted in light of that purpose. Subsection (a) below contains
special technical definitions. Subsections (b) through (h) contain the
Regulatory Allocations themselves. Subsections (i), (j) and (k) are special
rules applicable in applying the Regulatory Allocations.
     (a) Definitions Applicable to Regulatory Allocations. For purposes of the
Agreement, the following terms shall have the meanings indicated:

  (i)   “Partnership Minimum Gain” means the same as the meaning of “partnership
minimum gain” set forth in Regulations Section 1.704-2(d), and is generally the
aggregate gain the Partnership would realize if it disposed of its property
subject to Nonrecourse Liabilities in full satisfaction of each such liability,
with such other modifications as provided in Regulations Section 1.704-2(d). In
the case of Nonrecourse Liabilities for which the creditor’s recourse is not
limited to particular assets of the Partnership, until such time as there is
regulatory guidance on the determination of minimum gain with respect to such
liabilities, all such liabilities of the Partnership shall be treated as a
single liability and allocated to the Partnership’s assets using any reasonable
basis selected by the General Partner.     (ii)   “Partner Nonrecourse
Deductions” means losses, deductions or Code Section 705(a)(2)(B) expenditures
attributable to Partner Nonrecourse Debt under the general principles applicable
to “partner nonrecourse deductions” set forth in Regulations
Section 1.704-2(i)(2).     (iii)   “Partner Nonrecourse Debt” means any
Partnership liability with respect to which one or more but not all of the
Partners or related Persons to one or more but not all of the Partners bears the
economic risk of loss within the meaning of Regulations Section 1.752-2 as a
guarantor, lender or otherwise.     (iv)   “Partner Nonrecourse Debt Minimum
Gain” means the minimum gain attributable to Partner Nonrecourse Debt as
determined pursuant to Regulations Section 1.704-2(i)(3). In the case of Partner
Nonrecourse Debt for which the creditor’s recourse against the Partnership is
not limited to particular assets of the Partnership, until such time as there is
regulatory guidance on the determination of minimum gain with respect to such
liabilities, all such liabilities of the Partnership shall be treated as a
single liability and allocated to the Partnership’s assets using any reasonable
basis selected by the General Partner.

 



--------------------------------------------------------------------------------



 



  (v)   “Nonrecourse Deductions” means losses, deductions, or Code
Section 705(a)(2)(B) expenditures attributable to Nonrecourse Liabilities (see
Regulations Section 1.704-2(b)(1)). The amount of Nonrecourse Deductions for a
Fiscal Year shall be determined pursuant to Regulations Section 1.704-2(c), and
shall generally equal the net increase, if any, in the amount of Partnership
Minimum Gain for that taxable year, determined generally according to the
provisions of Regulations Section 1.704-2(d), reduced (but not below zero) by
the aggregate distributions during the year of proceeds of Nonrecourse
Liabilities that are allocable to an increase in Partnership Minimum Gain, with
such other modifications as provided in Regulations Section 1.704-2(c).     (vi)
  “Nonrecourse Liability” means any Partnership liability (or portion thereof)
for which no Partner bears the economic risk of loss under Regulations
Section 1.752-2.     (vii)   “Regulatory Allocations” means allocations of
Nonrecourse Deductions provided in Paragraph (b) below, allocations of Partner
Nonrecourse Deductions provided in Paragraph (c) below, the minimum gain
chargeback provided in Paragraph (d) below, the Partner nonrecourse debt minimum
gain chargeback provided in Paragraph (e) below, the qualified income offset
provided in Paragraph (f) below, the gross income allocation provided in
Paragraph (g) below, and the curative allocations provided in Paragraph (h)
below.

     (b) Nonrecourse Deductions. All Nonrecourse Deductions for any Fiscal Year
shall be allocated to the Partners in accordance with their percentage
Partnership Interests.
     (c) Partner Nonrecourse Deductions. All Partner Nonrecourse Deductions for
any Fiscal Year shall be allocated to the Partner who bears the economic risk of
loss under Regulations Section 1.752-2 with respect to the Partner Nonrecourse
Debt to which such Partner Nonrecourse Deductions are attributable.
     (d) Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain for a Fiscal Year, each Partner shall be allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of such net decrease in Partnership
Minimum Gain, determined in accordance with Regulations Section 1.704-2(g)(2)
and the definition of Partnership Minimum Gain set forth above. This provision
is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.
     (e) Partner Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner
Nonrecourse Debt for any Fiscal Year, each Partner who has a share of the
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
Debt as of the beginning of the Fiscal Year, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Partner’s share of the net decrease in Partner Nonrecourse Debt
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Sections 1.704-2(i)(4) and (5) and the definition of
Partner Nonrecourse Debt Minimum Gain set forth above. This Paragraph is
intended to comply with the Partner nonrecourse debt minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 



--------------------------------------------------------------------------------



 



     (f) Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and gain
(consisting of a pro rata portion of each item of Partnership income, including
gross income, and gain for such year) shall be allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, any deficit in such Partner’s Adjusted Capital Account created by
such adjustments, allocations or distributions as quickly as possible.
     (g) Gross Income Allocation. In the event any Partner has a deficit in its
Adjusted Capital Account at the end of any Fiscal Year, each such Partner shall
be allocated items of Partnership gross income and gain, in the amount of such
Adjusted Capital Account deficit, as quickly as possible.
     (h) Curative Allocations. When allocating Profits and Losses under
Article VI, such allocations shall be made so as to offset any prior allocations
of gross income under Paragraph (g) above to the greatest extent possible so
that overall allocations of Profits and Losses shall be made as if no such
allocations of gross income occurred.
     (i) Ordering. The allocations in this Exhibit to the extent they apply
shall be made before the allocations of Profits and Losses under Article VI and
in the order in which they appear above.
     (j) Waiver of Minimum Gain Chargeback Provisions. If the General Partner
determines that (i) either of the two minimum gain chargeback provisions
contained in this Exhibit would cause a distortion in the economic arrangement
among the Partners, (ii) it is not expected that the Partnership will have
sufficient other items of income and gain to correct that distortion, and
(iii) the Partners have made Capital Contributions or received net income
allocations that have restored any previous Nonrecourse Deductions or Partner
Nonrecourse Deductions, then the General Partner shall have the authority, but
not the obligation, after giving notice to the Partners, to request on behalf of
the Partnership the Internal Revenue Service to waive the minimum gain
chargeback or Partner nonrecourse debt minimum gain chargeback requirements
pursuant to Regulations Sections 1.704-2(f)(4) and 1.704-2(i)(4). The
Partnership shall pay the expenses (including attorneys’ fees) incurred to apply
for the waiver. The General Partner shall promptly copy all Partners on all
correspondence to and from the Internal Revenue Service concerning the requested
waiver.
     (k) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.
[THE REMAINDER OF THIS PAGE INTENTIONALLY HAS BEEN LEFT BLANK.]

 